Exhibit 10.1
 
SECURITIES PURCHASE AGREEMENT
 
This Securities Purchase Agreement (this "Agreement") is dated as of   __, 2017,
between Bioptix, Inc., a Colorado corporation (the "Company"), and each
purchaser identified on the signature pages hereto (each, including its
successors and permitted assigns, a "Purchaser" and collectively, the
"Purchasers").


PREAMBLE
 
WHEREAS, subject to the terms and conditions set forth in this Agreement and
pursuant to Section 4(a)(2) of the Securities Act of 1933, as amended (the
"Securities Act"), and Rule 506 promulgated thereunder, the Company desires to
issue and sell to each Purchaser, and each Purchaser, severally and not jointly,
desires to purchase from the Company, securities of the Company as more fully
described in this Agreement (the "Offering").
 
NOW, THEREFORE, IN CONSIDERATION of the mutual covenants contained in this
Agreement, and for other good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, the Company and each Purchaser agree
as follows:
 
ARTICLE I.
DEFINITIONS
 
1.1       Definitions. In addition to the terms defined elsewhere in this
Agreement, for all purposes of this Agreement, the following terms have the
meanings set forth in this Section 1.1:
 
"Accredited Investor" shall have the meaning ascribed to it in Section 3.2(c).


"Acquiring Person" shall have the meaning ascribed to such term in Section 4.17.


"Action" shall have the meaning ascribed to such term in Section 3.1(j).


"Affiliate" means any Person that, directly or indirectly through one or more
intermediaries, controls or is controlled by or is under common control with a
Person, as such terms are used in and construed under Rule 405 under the
Securities Act.


"Board of Directors" means the board of directors of the Company.
 
"Business Day" means any day except any Saturday, any Sunday, any day which is a
federal legal holiday in the United States or any day on which banking
institutions in the State of New York are authorized or required by law or other
governmental action to close.


"Buy-In" shall have the meaning ascribed to such term in Section 4.1(g).


"Closing" means the closing of the purchase and sale of the Securities pursuant
to Section 2.1.


"Closing Date" means the Trading Day on which all of the Transaction Documents
have been executed and delivered by the applicable parties thereto, and all
conditions precedent to (i) the Purchasers' obligations to pay the Subscription
Amount at such Closing  and (ii) the Company's obligations to deliver the
Securities to be issued and sold at such Closing, in each case, have been
satisfied or waived, but in no event later than the third Trading Day following
the date hereof in the case of such Closing.
 

--------------------------------------------------------------------------------

 


"Closing Document Escrow Agreement" means the escrow agreement to be employed in
connection with the holding of the Retained Shares and Retained Warrants, a copy
of which is annexed hereto as


"Closing Document Escrow Agent" means the Secretary or other representative of
the Company or any successor thereto in accordance with the Closing Document
Escrow Agreement.


"Commission" means the United States Securities and Exchange Commission.
 
"Common Stock" means the common stock of the Company, no par value, and any
other class of securities into which such securities may hereafter be
reclassified or changed.
 
"Common Stock Equivalents" means any securities of the Company or the
Subsidiaries which would entitle the holder thereof to acquire at any time
Common Stock, including, without limitation, any debt, preferred stock, right,
option, warrant or other instrument that is at any time convertible into or
exercisable or exchangeable for, or otherwise entitles the holder thereof to
receive, Common Stock.
 
"Company Counsel" means such firm or firms as may from time to time provide
legal services to the Company.
 
"Disclosure Letter" means that certain letter delivered by the Company to the
Purchasers in connection with the execution and delivery of this Agreement. 
Except as otherwise noted herein or in the Disclosure Letter, the Disclosure
Letter and the information delivered by the Company to the Purchasers therein
shall be deemed to include all filings and reports made by the Company with the
Commission whether or not set forth in the Disclosure Letter


"Effective Date" means the date that the initial Registration Statement has been
declared effective by the Commission.


"Escrow Agent" and "Closing Funds Escrow Agent" means Signature Bank, N.A. and
any successor thereto in accordance with the Escrow Agreement and Closing Funds
Escrow Agreement.


"Escrow Agreement" and "Closing Funds Escrow Agreement" means the escrow
agreement to be employed in connection with the sale of the Securities and
following Closing, holding of the Retained Purchase Price, a copy of which is
annexed hereto as Exhibit B.


"Exchange Act" means the Securities Exchange Act of 1934, as amended, and the
rules and regulations promulgated thereunder.


"Exempt Issuance" means the issuance of (a) shares of Common Stock and options
to officers, employees, directors or consultants of the Company in accordance
with the NASDAQ Rule 5635 or equivalent rule of the Trading Market on which the
Common Stock is then listed or trading, (b) securities upon the exercise or
exchange of or conversion of any Securities issued hereunder (subject to
adjustment for forward and reverse stock splits and the like that occur after
the date hereof) and/or other securities exercisable or exchangeable for or
convertible into shares of Common Stock issued and outstanding on the date of
this Agreement, (c) full or partial consideration in connection with a strategic
merger (including a reverse merger), acquisition, consolidation or purchase of
securities, debt or assets of a corporation or other entity which holders of
such securities, assets or debt are not issued primarily for the purpose of
raising capital, (d) which has been approved by a Majority in Interest, and (e)
securities in connection with strategic license agreements and other partnering
arrangements so long as such issuances are not primarily for the purpose of
raising capital and which holders of such securities or debt are not at any time
granted registration rights and as set forth on Section 3.1(i) of the Disclosure
Letter.
 
2

--------------------------------------------------------------------------------

 


"FCPA" means the Foreign Corrupt Practices Act of 1977, as amended.


"GAAP" shall have the meaning ascribed to such term in Section 3.1(h).


"G&M" means Grushko & Mittman, P.C., 515 Rockaway Avenue, Valley Stream, New
York 11581, facsimile: (212) 697-3575.


"Indebtedness" shall have the meaning ascribed to such term in Section 3.1(aa).


"Legal Opinion" shall have the meaning ascribed to such term in Section
2.2(a)(ii).


"Legend Removal Date" shall have the meaning ascribed to such term in Section
4.1(d).
 
"Liens" means a lien, charge pledge, security interest, encumbrance, right of
first refusal, preemptive right or other restriction.


"Listing Default" shall have the meaning ascribed to such term in Section 4.9.


"Majority in Interest" shall have the meaning ascribed to such term in Section
5.5.


"Material Adverse Effect" shall have the meaning assigned to such term in
Section 3.1(b).
 
"Material Permits" shall have the meaning ascribed to such term in Section
3.1(m).


"Maximum Rate" shall have the meaning ascribed to such term in Section 5.21.


"Money Laundering Laws" shall have the meaning ascribed to such term in Section
3.1(r).


"OFAC" shall have the meaning ascribed to such term in Section 3.1(kk).


"Offering" shall have the meaning ascribed to such term in the Preamble.


"Participation Maximum" shall have the meaning ascribed to such term in Section
4.12(a).


"Permitted Lien" means the individual and collective reference to the following:
(A) Liens for taxes, assessments and other governmental charges or levies not
yet due or Liens for taxes, assessments and other governmental charges or levies
being contested in good faith and by appropriate proceedings for which adequate
reserves (in the good faith judgment of the management of the Company) have been
established in accordance with GAAP, (B) Liens imposed by law which were
incurred in the ordinary course of the Company's business, such as carriers',
warehousemen's and mechanics' Liens, statutory landlords' Liens, and other
similar Liens arising in the ordinary course of the Company's business, and
which (x) do not individually or in the aggregate materially detract from the
value of such property or assets or materially impair the use thereof in the
operation of the business of the Company and its consolidated Subsidiaries, or
(y) are being contested in good faith by appropriate proceedings, which
proceedings have the effect of preventing for the foreseeable future the
forfeiture or sale of the property or asset subject to such Lien, and (C) Liens
incurred prior to or subsequent to the Closing Date.
 
3

--------------------------------------------------------------------------------

 


"Per Unit Purchase Price" equals $2.50 per Unit, subject to adjustment for
reverse and forward stock splits, stock dividends, and other similar
transactions affecting the Common Stock that occur after the date of this
Agreement and prior to Closing.
 
"Person" means an individual or corporation, partnership, trust, incorporated or
unincorporated association, joint venture, limited liability company, joint
stock company, government (or an agency or subdivision thereof) or other entity
of any kind.


"Proceeding" means an action, claim, suit, investigation or proceeding
(including, without limitation, an informal investigation or partial proceeding,
such as a deposition), whether commenced or threatened.


 "Public Information Failure" shall have the meaning ascribed to such term in
Section 4.2(b).
 
"Public Information Failure Payments" shall have the meaning ascribed to such
term in Section 4.2(b).


"Purchaser Party" shall have the meaning ascribed to such term in Section 4.7.


"Qualified Transaction" shall mean one or more acquisitions by the Company of
any business, assets, stock, licenses, interests or properties (including,
without limitation, intellectual property rights) approved by a Majority in
Interest and by the stockholders of the Company including any acquisition
involving assets, shares of capital stock, any purchase, merger, consolidation,
recapitalization, or reorganization or involving any licensing, royalties,
sharing arrangement or otherwise, which value of such Qualified Transaction is
in excess of $20,000,000 for the Company's interest therein which closes on or
before December 31, 2018.  For purposes hereof, the value of a Qualified
Transaction shall take into account all cash, stock, assumed liabilities,
present value of all royalties, settlement amounts, future payments, license
fees received or owed, and all other consideration associated with such
acquisition of any kind whatsoever.


"Registration Rights Agreement" means the Registration Rights Agreement, dated
the date hereof, among the Company and the Purchasers, in the form of Exhibit C
attached hereto.


"Registration Statement" means a registration statement meeting the requirements
set forth in the Registration Rights Agreement and covering the resale of the
Shares and Warrant Shares by each Purchaser as provided for in the Registration
Rights Agreement.


"Required Approvals" shall have the meaning ascribed to such term in Section
3.1(e).


"Retained Shares" shall have the meaning ascribed to such term in Section
2.4(a).
 
4

--------------------------------------------------------------------------------

 


"Retained Warrants" shall have the meaning ascribed to such term in Section
2.4(a).


"Retained Purchase Price" shall have the meaning ascribed to such term in
Section 2.4(b).


"Rule 144" means Rule 144 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended or interpreted from time to time, or
any similar rule or regulation hereafter adopted by the Commission having
substantially the same purpose and effect as such Rule.


"SEC Reports" shall mean all reports, schedules, forms, statements and other
documents filed by the Company under the Exchange Act, including pursuant to
Section 13(a) or 15(d) thereof, for the three (3) months preceding the date
hereof, including the exhibits thereto and documents incorporated by reference
therein, which have been available on EDGAR not less than five (5) days before
the Closing Date.


"Securities" means the Units, Shares, the Warrants and the Warrant Shares.
 
"Securities Act" means the Securities Act of 1933, as amended, and the rules and
regulations promulgated thereunder.


"Securities Laws" means the securities laws of the United States or any state
thereof and the rules and regulations promulgated thereunder.


"Shares" means the shares of Common Stock delivered to the Purchasers or the
Closing Document Escrow Agent pursuant to this Agreement in connection with the
Closing.
 
"Short Sales" means all "short sales" as defined in Rule 200 of Regulation SHO
under the Exchange Act (but shall not be deemed to include the location and/or
reservation of borrowable shares of Common Stock). 


"Stock Plan" means the Stock Plan of the Company in effect as the date of this
Agreement, and as may be amended, supplemented, revised or replaced, a copy of
which and the principal terms of which have been disclosed in the Disclosure
Letter.
 
"Subscription Amount" means, as to each Purchaser at the Closing, the aggregate
amount of cash consideration to be paid for Units purchased hereunder at the
Closing as specified below such Purchaser's name on the signature page of this
Agreement and next to the heading "Subscription Amount," in United States
dollars and in immediately available funds.


"Subsidiary" means any subsidiary of the Company as set forth on Section 3.1(a)
of the Disclosure Letter and shall, where applicable and with regard to future
events, also include any direct or indirect subsidiary of the Company formed or
acquired after the date hereof.


"Termination Date" shall have the meaning ascribed to such term in Section
2.1(a).
"Trading Day" means a day on which the principal Trading Market is open for
trading; provided, that in the event that the Common Stock is not listed or
quoted for trading on a Trading Market on the date in question, then Trading Day
shall mean a Business Day.
 
5

--------------------------------------------------------------------------------

 
"Trading Market" means any of the following markets or exchanges on which the
Common Stock is listed or quoted for trading on the date in question: the NYSE
MKT, the Nasdaq Capital Market, the Nasdaq Global Market, the Nasdaq Global
Select Market, the New York Stock Exchange, the OTC Bulletin Board, the OTCQB or
the OTCQX (or any successors to any of the foregoing).
 
"Transaction Documents" means this Agreement, the Registration Rights Agreement,
the Warrants, all exhibits and schedules thereto and hereto and any other
documents or agreements executed in connection with the transactions
contemplated hereunder.
 
"Transfer Agent" means Corporate Stock Transfer, Inc., 3200 Cherry Creek Dr.
South Suite 430, Denver Co 8029, facsimile: 303-282-5200, and any successor
transfer agent of the Company.


"Unit Purchase Price" shall have the meaning ascribed to such term in Section
2.1.


"VWAP" means, for any date, the price determined by the first of the following
clauses that applies: (a) if the Common Stock is then listed or quoted on a
Trading Market, the daily volume weighted average price of the Common Stock for
such date (or the nearest preceding date) on the Trading Market on which the
Common Stock is then listed or quoted as reported by Bloomberg L.P. (based on a
Trading Day from 9:30 a.m. (New York City time) to 4:02 p.m. (New York City
time)), (b)  if the OTC Bulletin Board is not a Trading Market, the volume
weighted average price of the Common Stock for such date (or the nearest
preceding date) on the OTC Bulletin Board, (c) if the Common Stock is not then
listed or quoted for trading on the OTC Bulletin Board and if prices for the
Common Stock are then reported on the OTCQX, OTCQB or OTC Pink Marketplace
maintained by the OTC Markets Group, Inc. (or a similar organization or agency
succeeding to its functions of reporting prices), the volume weighted average
price of the Common Stock on the first such facility (or a similar organization
or agency succeeding to its functions of reporting prices), or (d) in all other
cases, the fair market value of a share of Common Stock as determined by an
independent appraiser selected in good faith by the Purchasers of a majority in
interest of the Securities then outstanding and reasonably acceptable to the
Company, the fees and expenses of which shall be paid by the Company.
 
"Warrants" means, collectively, the Common Stock purchase warrants delivered to
the Purchasers or the Closing Document Escrow Agent at the Closing in the form
of Exhibit A attached hereto.
 
"Warrant Shares" means the shares of Common Stock issuable upon exercise of the
Warrants, provided that any share of Common Stock issued upon exercise of the
Warrants shall not constitute an issued Warrant Share for purposes of this
Agreement after such share has been irrevocably sold pursuant to an effective
registration statement under the Securities Act or pursuant to Rule 144 without
further restrictions or conditions to transfer pursuant to Rule 144.
 
 
6

--------------------------------------------------------------------------------

 
ARTICLE II.
PURCHASE AND SALE
 
2.1           Closing.  On one or more Closing Dates, upon the terms and subject
to the conditions set forth herein, substantially concurrent with the execution
and delivery of this Agreement by the parties hereto, the Company agrees to
sell, and each of the Purchasers, severally and not jointly, agrees to purchase
the Units for an aggregate purchase price up to a maximum of $2,250,000
("Purchase Price"), each consisting of one share of Common Stock  together with
Warrants to purchase in the aggregate shares of Common Stock equal to one
hundred percent (100%) of the subscribed Shares (each such purchase and sale
being the "Closing"), at a purchase price per Unit of $2.50 per Unit. Prior to
the Closing, each Purchaser shall deliver to the Escrow Agent, inter alia, such
Purchaser's Subscription Amount as set forth on the signature page hereto
executed by such Purchaser by a wire transfer of immediately available funds,
and the Company shall, on the Closing Date, cause the Company  to deliver to
each Purchaser, inter alia, a certificate representing the number of Shares and
Warrants purchased by each such Purchaser at the Closing as determined pursuant
to Section2.2(a) and deliver to the Closing Document Escrow Agent the Retained
Shares and Retained Warrants.  The Company and each Purchaser shall also deliver
the other items set forth in Section 2.2 deliverable at the Closing.  Upon
satisfaction of the covenants and conditions set forth in Sections 2.2 and 2.3,
the Closings shall occur at the offices of Company Counsel or such other
location as the parties shall mutually agree.    Notwithstanding anything herein
to the contrary, each Closing Date shall occur on or before May 31, 2017 (such
outside date, "Termination Date").  If any Closing is not held on or before the
Termination Date, (i) all subscription documents executed by the Company or a
Purchaser shall be returned to the Company or such Purchaser, as applicable, and
(ii) each Subscription Amount shall be returned, without interest or deduction
to the Purchaser who delivered such Subscription Amount.  If a Closing is not
held on or before the Termination Date, the Company shall cause all subscription
documents and funds to be returned, without interest or deduction to each
prospective Purchaser.


A MINIMUM OF 800,000 UNITS MUST BE SOLD IN ORDER FOR THE COMPANY TO ACCEPT ANY
SUBSCRIPTIONS AND CONDUCT A CLOSING.


2.2          Deliveries.
 
(a)           On the Closing Date, the Company shall deliver or cause to be
delivered to the Purchasers and the Closing Funds Escrow Agent and Closing
Document Escrow Agent, as applicable, the following:
 
(i)   this Agreement, the Escrow Agreement, the Closing Document Escrow
Agreement, and the Registration Rights Agreement each duly executed by the
Company, to the Purchasers;
 
(ii)   legal opinion of Company Counsel substantially in the form of Exhibit D
attached hereto ("Legal Opinion");


(iii)  certificates for Shares and Warrants evidencing a number of Units equal
to such Purchaser's Subscription Amount divided by the Unit Purchase Price
registered in the name of such Purchaser, less the Retained Shares amount and
the Retained Warrants amount;
 
(iv) The Company shall have delivered a certificate, executed on behalf of the
Company by its Chief Executive Officer or its Chief Financial Officer, dated as
of the Closing Date, certifying to the fulfillment of the conditions specified
in Sections 2.3(b); and
 
 
7

--------------------------------------------------------------------------------

 
(v)   The Company shall have delivered a certificate, executed on behalf of the
Company by its Secretary, dated as of the Closing Date, certifying the
resolutions adopted by the Board of Directors of the Company approving the
transactions contemplated by this Agreement and the other Transaction Documents
and the issuance of the Securities, certifying the current versions of the
Articles of Incorporation and Bylaws of the Company and certifying as to the
signatures and authority of persons signing the Transaction Documents and
related documents on behalf of the Company.


(b)          On or prior to the applicable Closing Date, each Purchaser shall
deliver or cause to be delivered to the Escrow Agent pursuant to the Escrow
Agreement the following:
  
(i)    such Purchaser's Subscription Amount by wire transfer to the account
previously specified by the Company.
  
2.3           Closing Conditions.
 
(a)           The obligations of the Company hereunder in connection with the
Closing, unless waived by a Majority in Interest, are subject to the following
conditions being met:
 
(i)    the accuracy in all material respects when made and on the Closing Date
of the representations and warranties of the Purchasers contained herein (unless
as of a specific date therein in which case they shall be accurate as of such
date);
 
(ii)   all conditions, obligations, covenants and agreements of each Purchaser
under this Agreement required to be performed at or prior to the Closing Date
shall have been performed in all material respects; and
 
(iii)  the delivery by each Purchaser of the items set forth in Section 2.2(b)
of this Agreement.


(b)           The respective independent obligations of a Purchaser hereunder in
connection with the Closing, unless waived by such Purchaser, are subject to the
following conditions being met:
 
(i)    the accuracy in all material respects (when made and on the Closing Date
of the representations and warranties of the Company contained herein (unless as
of a specific date therein in which case they shall be accurate as of such
date);
 
(ii)   all Required Approvals, obligations, covenants and agreements of the
Company under this Agreement required to be performed at or prior to the Closing
Date shall have been performed;
 
(iii)  the delivery by the Company of the items set forth in Section 2.2(a) of
this Agreement; and
 
(iv)  there shall have been no Material Adverse Effect with respect to the
Company since the date hereof and the Closing Date.
 
8

--------------------------------------------------------------------------------


 


2.4 (a)  Retained Shares and Retained Warrants.   The subscribed Shares and
Warrants to be issued and delivered pursuant to each Purchaser's Subscription
Amount shall be issued for each Purchaser in two separate certificates
representing 44.4444% (1,000,000 divided by $2,250,000) (the "Transferable
Shares" and "Transferable Warrants", respectively) and 55.5556% (1,250,000
divided by $2,250,000) (the "Retained Shares" and "Retained Warrants",
respectively) of the aggregate amount of Shares and Warrants issuable to each
Purchaser.  The certificates representing the Retained Shares and Retained
Warrants may not be transferred, pledged or hypothecated and the retained
Warrants will not be exercisable except as provided in the Closing Document
Escrow Agreement and Closing Funds Escrow Agreement.



(b)
Retained Escrow.  The Escrow Agent will retain in escrow and not release to the
Company 55.5556% of each Purchaser's Subscription Amount ("Retained Purchase
Price") pending the occurrence or non-occurrence of a Qualified Transaction in
all respects which shall be governed by the terms of the Closing Document Escrow
Agreement and Closing Funds Escrow Agreement.




(c)
Legend.  Each Retained Shares certificate and Retained Warrants certificate
shall bear the following legend in addition to the legend set forth in Section
4.1(b) of this Agreement:



"THIS CERTIFICATE AND THE SECURITIES OF BIOPTIX, INC. WHICH MAY BE ACQUIRED
PURSUANT TO THIS CERTIFICATE MAY NOT BE [EXERCISED] TRANSFERRED, PLEDGED OR
HYPOTHECATED [EXCEPT PURSUANT TO THAT CERTAIN CLOSING DOCUMENT ESCROW AGREEMENT
DATED AS OF __________] BETWEEN BIOPTIX, INC., ______ AND THE PURCHASER THEREOF,
PURSUANT TO WHICH THIS CERTIFICATE WAS ISSUED)."


ARTICLE III.
REPRESENTATIONS AND WARRANTIES
 
3.1          Representations and Warranties of the Company. Except as set forth
in the Disclosure Letter, which Disclosure Letter shall be deemed a part hereof,
the Company hereby makes the following representations and warranties to each
Purchaser as of the date of this Agreement and as of the Closing Date:
 
(a)           Subsidiaries.  All of the direct and indirect subsidiaries of the
Company are set forth on Section 3.1(a) of the Disclosure Letter. The Company
owns, directly or indirectly, a majority of the capital stock or other equity
interests of each Subsidiary free and clear of any Liens, other than Permitted
Liens, subject to restrictions under applicable laws, and all of the issued and
outstanding shares of capital stock of each Subsidiary are validly issued and
are fully paid, non-assessable and free of preemptive and similar rights to
subscribe for or purchase securities.


(b)           Organization and Qualification.  The Company and each of the
Subsidiaries is an entity duly incorporated or otherwise organized, validly
existing and in good standing under the laws of the jurisdiction of its
incorporation or organization, with the requisite power and authority to own and
use its properties and assets and to carry on its business as currently
conducted.  Neither the Company nor any Subsidiary is in violation or default of
any of the provisions of its respective certificate or articles of
incorporation, bylaws or other organizational or charter documents.  Each of the
Company and the Subsidiaries is duly qualified to conduct business and is in
good standing as a foreign corporation or other entity in each jurisdiction in
which the nature of the business conducted or property owned by it makes such
qualification necessary, except where the failure to be so qualified or in good
standing, as the case may be, could not reasonably be expected to result in: 
(i) a material adverse effect on the legality, validity or enforceability of any
Transaction Document, (ii) a material adverse effect on the results of
operations, assets, business, prospects or condition (financial or otherwise) of
the Company and the Subsidiaries, taken as a whole, or (iii) a material adverse
effect on the Company's ability to perform in any material respect on a timely
basis its obligations under any Transaction Document (any of (i), (ii) or (iii),
a "Material Adverse Effect") and to the best of the Company's knowledge no
Proceeding has been instituted in any such jurisdiction revoking, limiting or
curtailing or seeking to revoke, limit or curtail such power and authority or
qualification.
 
 
9

--------------------------------------------------------------------------------

 
(c)           Authorization; Enforcement.  The Company has the requisite
corporate power and authority to enter into and to consummate the transactions
contemplated by this Agreement and each of the other Transaction Documents and
otherwise to carry out its obligations hereunder and thereunder.  The execution
and delivery of each of this Agreement and the other Transaction Documents by
the Company and the consummation by it of the transactions contemplated hereby
and thereby have been duly authorized by all necessary action on the part of the
Company and no further action is required by the Company, the Board of Directors
or the Company's stockholders in connection herewith or therewith other than in
connection with the Required Approvals. This Agreement and each other
Transaction Document to which it is a party has been (or upon delivery will have
been) duly executed by the Company and, when delivered in accordance with the
terms hereof and thereof, will constitute the valid and binding obligation of
the Company enforceable against the Company in accordance with its terms,
except:  (i) as limited by general equitable principles and applicable
bankruptcy, insolvency, reorganization, moratorium, liquidation and other laws
of general application affecting enforcement of creditors' rights generally, and
(ii) as limited by laws relating to the availability of specific performance,
injunctive relief or other equitable remedies.


(d)           No Conflicts.  The execution, delivery and performance by the
Company of this Agreement and the other Transaction Documents to which it is a
party, the issuance and sale of the Securities and the consummation by it of the
transactions contemplated hereby and thereby do not and will not: (i) conflict
with or violate any provision of the Company's or any Subsidiary's certificate
or articles of incorporation, bylaws or other organizational or charter
documents, (ii) conflict with, or constitute a default (or an event that with
notice or lapse of time or both would become a default) by the Company or any
Subsidiary under, result in the creation of any Lien upon any of the properties
or assets of the Company or any Subsidiary, or give to others any rights of
termination, amendment, acceleration or cancellation (with or without notice,
lapse of time or both) of, any agreement, credit facility, debt or other
instrument (evidencing a Company or Subsidiary debt or otherwise) or other
understanding to which the Company or any Subsidiary is a party or by which any
property or asset of the Company or any Subsidiary is bound or affected, or
(iii) subject to the Required Approvals, conflict with or result in a violation
of any law, rule, regulation, order, judgment, injunction, decree or other
restriction of any court or governmental authority to which the Company or a
Subsidiary is subject (including Securities Laws), or by which any property or
asset of the Company or a Subsidiary is bound or affected; except in the case of
each of clauses (ii) and (iii), such as reasonably be expected to result in a
Material Adverse Effect.
 
(e)           Filings, Consents and Approvals.   Except as disclosed on Section
3.1(e) of the Disclosure Letter, the Company is not required to obtain any
consent, waiver, authorization or order of, give any notice to, or make any
filing or registration with, any court or other provincial or foreign or
domestic federal, state, local or other governmental authority or other Person
in connection with the execution, delivery and performance by the Company of the
Transaction Documents, other than: (i) the filings required pursuant to Section
4.4 of this Agreement, (ii) the filing with the Commission pursuant to the
Registration Rights Agreement, (iii) the notice and/or application(s) to each
applicable Trading Market for the issuance and sale of the Securities and the
listing of the Shares and Warrant Shares for trading thereon in the time and
manner required thereby, all of which shall have been effectuated prior to the
Closing, and (iv) the filing of a Form D with the Commission (collectively, the
"Required Approvals").
 
 
10

--------------------------------------------------------------------------------

 
(f)           Issuance of the Securities.  The Securities are restricted
securities and have been duly authorized and, when issued and paid for in
accordance with the applicable Transaction Documents, will be duly and validly
issued, fully paid and nonassessable, free and clear of all Liens other than
restrictions on transfer provided for under the Securities Act, the Exchange
Act, in the Transaction Documents , under the Closing Document Escrow Agreement
and Closing Funds Escrow Agreement, and as provided herein.


(g)           Capitalization.  The capitalization of the Company is as set forth
in Section 3.1(g) of the Disclosure Letter. The Company has not issued any
capital stock since its most recently filed report under the Exchange Act, other
than pursuant to the exercise of employee stock options under the Stock Plans,
the issuance of shares of Common Stock to employees pursuant to the Stock Plans
and pursuant to the conversion and/or exercise of Common Stock Equivalents
outstanding as of the date of the most recently filed periodic report under the
Exchange Act.  No Person has any right of first refusal, preemptive right, right
of participation, or any similar right to participate in the transactions
contemplated by the Transaction Documents.  Except as disclosed on Section
3.1(g) of the Disclosure Letter, there are no outstanding options, warrants,
rights to subscribe to, calls or commitments of any character whatsoever
relating to, or securities, rights or obligations convertible into or
exercisable or exchangeable for, or giving any Person any right to subscribe for
or acquire any shares of Common Stock, or material contracts, commitments,
understandings or arrangements by which the Company or any Subsidiary is or may
become bound to issue additional shares of Common Stock or Common Stock
Equivalents. Except as set forth on Section 3.1(g) of the Disclosure Letter, the
issuance and sale of the Securities will not obligate the Company to issue
shares of Common Stock or other securities to any Person (other than the
Purchasers) and will not result in a right of any holder of Company securities
to adjust the exercise, conversion, exchange or reset price under any of such
securities. All of the outstanding shares of capital stock of the Company are
duly authorized, validly issued, fully paid and nonassessable, have been issued
in material compliance with all federal and state securities laws, and none of
such outstanding shares was issued in violation of any preemptive rights or
similar rights to subscribe for or purchase securities.  No further approval or
authorization of any stockholder, the Board of Directors or others is required
for the issuance and sale of the Securities.  Except as disclosed on Section
3.1(g) of the Disclosure Letter, there are no stockholders agreements, voting
agreements or other similar agreements with respect to the Company's capital
stock to which the Company is a party or, to the knowledge of the Company,
between or among any of the Company's stockholders.
 
(h)          Form 8-K; Financial Statements.  The Company has filed all reports,
schedules, forms, statements and other documents required to be filed by the
Company under the Securities Act and the Exchange Act, including pursuant to
Sections 12(b), 12(g), 13(a) or 15(d) thereof, for the six (6) months preceding
the date hereof.   The Form 8-K described in Section 4.4, upon its filing, will
comply in all material respects with the requirements of the Exchange Act, and
will not contain any untrue statement of a material fact or omit to state a
material fact required to be stated therein or necessary in order to make the
statements therein, in the light of the circumstances under which they were
made, not misleading. The latest audited financial statements of the Company
included in the SEC Reports, if any, comply in all material respects with
applicable accounting requirements and the rules and regulations of the
Commission with respect thereto as in effect at the time of filing.  Such
financial statements have been prepared in accordance with United States
generally accepted accounting principles applied on a consistent basis during
the periods involved ("GAAP"), except as may be otherwise specified in such
financial statements or the notes thereto and except that unaudited financial
statements may not contain all footnotes required by GAAP and are subject to
normal, immaterial, year-end audit adjustments, and fairly present in all
material respects the financial position of the Company and its consolidated
Subsidiaries as of and for the dates thereof and the results of operations and
cash flows for the periods then ended, subject, in the case of unaudited
statements, to normal, immaterial, year-end audit adjustments.
 
11

--------------------------------------------------------------------------------


 
(i)           Material Changes; Undisclosed Events, Liabilities or
Developments.  Except as disclosed in the Disclosure Letter, or in the SEC
Reports since the date of the latest audited financial statements included
within the SEC Reports, except as specifically disclosed in a subsequent SEC
Report filed not later than five (5) Trading Days prior to the date hereof: (i)
there has been no event, occurrence or development that has had or that could
reasonably be expected to result in a Material Adverse Effect, (ii) the Company
has not incurred any liabilities (contingent or otherwise) other than (A) trade
payables, and accrued expenses incurred in the ordinary course of business
consistent with past practice, (B) transaction expenses incurred in connection
with the Transaction Documents, and (C) liabilities not required to be reflected
in the Company's financial statements pursuant to GAAP or disclosed in filings
made with the Commission, (iii) the Company has not altered its method of
accounting, (iv) the Company has not declared or made any dividend or
distribution of cash or other property to its stockholders or purchased,
redeemed or made any agreements to purchase or redeem any shares of its capital
stock and (v) the Company has not issued any equity securities to any officer,
director or Affiliate. The Company does not have pending before the Commission
any request for confidential treatment of information. Except for the issuance
of the Securities contemplated by this Agreement or as disclosed on Section
3.1(i) of the Disclosure Letter, no event, liability, fact, circumstance,
occurrence or development has occurred or exists, or is reasonably expected to
occur or exist, with respect to the Company or its Subsidiaries or their
respective businesses, properties, operations, assets or financial condition,
that would be required to be disclosed by the Company under applicable
Securities Laws at the time this representation is made or deemed made that has
not been publicly disclosed at least one (1) Trading Day prior to the date that
this representation is made.
 
(j)           Litigation.  Except as set forth in the Disclosure Letter, or in
the SEC Reports, to the knowledge of the Company, there is no action, suit,
inquiry, notice of violation, proceeding or investigation pending or, to the
knowledge of the Company, threatened against or affecting the Company, any
Subsidiary or any of their respective properties before or by any court,
arbitrator, governmental or administrative agency or regulatory authority
(federal, state, county, local or foreign) (collectively, an "Action") that
would, if there were an unfavorable decision, have or reasonably be expected to
result in a Material Adverse Effect, nor to the knowledge of the Company is
there any reasonable basis for any such Action that would, if there were an
unfavorable decision, have or reasonably be expected to result in a Material
Adverse Effect.  To the knowledge of the Company, there is not pending or
contemplated, any investigation by the Commission involving the Company or, to
the knowledge of the Company, any current or former director or officer of the
Company, nor any current or former officer, director, control person, principal
shareholder, or creditor with respect to the relationship of any of the
foregoing to the Company.  The Commission has not issued any stop order or other
order suspending the effectiveness of any registration statement filed by the
Company or any Subsidiary under the Exchange Act or the Securities Act.
 
 
12

--------------------------------------------------------------------------------


 
(k)      Intentionally omitted. 
 
(l)       Compliance.  To the knowledge of the Company, neither the Company nor
any Subsidiary: (i) is in default under or in violation of (and no event has
occurred that has not been waived that, with notice or lapse of time or both,
would result in a default by the Company or any Subsidiary under), nor has the
Company or any Subsidiary received notice of a claim that it is in default under
or that it is in violation of, any indenture, loan or credit agreement or any
other agreement or instrument to which it is a party or by which it or any of
its properties is bound (whether or not such default or violation has been
waived), (ii) is in violation of any judgment, decree or order of any court,
arbitrator or other governmental authority or (iii) is or has been in violation
of any statute, rule, ordinance or regulation of any governmental authority,
including without limitation all foreign, federal, state and local laws relating
to taxes, environmental protection, occupational health and safety, product
quality and safety and employment and labor matters, except in each case as
would not reasonably be expected to result in a Material Adverse Effect.
 
(m)     Intentionally omitted.
 
(n)     Title to Assets.  The Company and the Subsidiaries have good and
marketable title in fee simple to all real property owned by them and good and
marketable title in all personal property owned by them that is material to the
business of the Company and the Subsidiaries, in each case free and clear of all
Liens, except for Permitted Liens.  Any real property and facilities held under
lease by the Company and the Subsidiaries are held by them under valid,
subsisting and enforceable leases with which the Company and the Subsidiaries
are in compliance, except where the non-compliance would not reasonably be
expected to result in a Material Adverse Effect.


(o)      Intellectual Property.  For purposes of this Section 3.1(o), Company
shall mean Company and each Subsidiary, as applicable.


 (i)   The term "Intellectual Property Rights" includes the name of the Company,
all fictional business names, trading names, registered and unregistered
trademarks, service marks, and applications (collectively, "Marks''), owned,
used, or licensed by the Company as licensee or licensor.
 
(ii)  Agreements.  The Disclosure Letter contains a complete and accurate list
of all material contracts relating to the Company's Intellectual Property Rights
to which the Company is a party or by which the Company is bound, except for any
license implied by the sale of a product and perpetual, paid-up licenses for
commonly available software programs with a value of less than $100,000 under
which the Company is the licensee. There are no outstanding and, to Company's
knowledge, no threatened disputes or disagreements with respect to any such
agreement.
 
(iii)   Know-How Necessary for the Business.  To the Company's knowledge: the
Company's Intellectual Property Rights are all those necessary for the operation
of the Company's businesses as it is currently conducted or as represented, in
writing, to the Purchasers to be conducted. To the Company's knowledge: the
Company is the owner of all right, title, and interest in and to each of the
Intellectual Property Rights, free and clear of all liens, security interests,
charges, encumbrances, equities, and other adverse claims, and has the right to
use all of the Intellectual Property Rights, subject in each case to Permitted
Liens.
 
 
13

--------------------------------------------------------------------------------

 
(p)      Insurance.  The Company and the Subsidiaries are currently insured by
insurers of recognized financial responsibility against such losses and risks
and in such amounts as are prudent and customary in the businesses in which the
Company and the Subsidiaries are engaged including but not limited to directors
and officers coverage at least equal to the maximum Purchase Price.  The Company
believes that it and the Subsidiaries will be able to acquire insurance coverage
at reasonable cost as may be necessary to continue its business.
 
(q)      Transactions With Affiliates and Employees.  Except as set forth in the
Disclosure Letter, none of the officers or directors of the Company or any
Subsidiary and, to the knowledge of the Company, none of the employees of the
Company or any Subsidiary is presently a party to any transaction with the
Company or any Subsidiary (other than for services as employees, officers and
directors), including any contract, agreement or other arrangement providing for
the furnishing of services to or by, providing for rental of real or personal
property to or from, providing for the borrowing of money from or lending of
money to or otherwise requiring payments to or from any officer, director or
such employee or, to the knowledge of the Company, any entity in which any
officer, director, or any such employee has a substantial interest or is an
officer, director, trustee, stockholder, member or partner, in each case in
excess of $250,000 other than for: (i) payment of salary or consulting fees for
services rendered, (ii) reimbursement for expenses incurred on behalf of the
Company or in accordance with the past practices of the Company and (iii) other
employee benefits, including stock option agreements under the Stock Plan.
 
(r)       Money Laundering.  To the knowledge of the Company, the operations of
the Company and its Subsidiaries are and have been conducted at all times in
compliance with applicable financial record-keeping and reporting requirements
of the Currency and Foreign Transactions Reporting Act of 1970, as amended,
applicable money laundering statutes and applicable rules and regulations
thereunder (collectively, the "Money Laundering Laws"), and no action, suit or
proceeding by or before any court or governmental agency, authority or body or
any arbitrator involving the Company or any Subsidiary with respect to the Money
Laundering Laws is pending or, to the knowledge of the Company or any
Subsidiary, threatened, nor is there, to the knowledge of the Company or any
Subsidiary, any reasonable basis for any of the foregoing.


(s)       Certain Fees.  Except as set forth in the Disclosure Letter and fees
due and owing to Canaccord Genuity, Inc, no brokerage, finder's fees,
commissions or due diligence fees are or will be payable by the Company or any
Subsidiary to any broker, financial advisor or consultant, finder, placement
agent, investment banker, bank or other Person with respect to the transactions
contemplated by the Transaction Documents.  The Purchaser shall have no
obligation with respect to any fees or with respect to any claims made by or on
behalf of other Persons for fees of a type contemplated in this Section 3.1(s)
that may be due in connection with the transactions contemplated by the
Transaction Documents other than any fees or obligations incurred by the
Purchaser.
 
 
14

--------------------------------------------------------------------------------

 
(t)       Private Placement. Assuming the accuracy of the Purchasers'
representations and warranties set forth in Section 3.2, registration under the
Securities Act is not required for the offer and sale of the Securities by the
Company to the Purchasers as contemplated hereby. The issuance and sale of the
Securities hereunder does not contravene the rules and regulations of the
Trading Market.


(u)      Investment Company. The Company is not, and is not an Affiliate of, and
immediately after receipt of payment for the Securities, will not be or be an
Affiliate of, an "investment company" within the meaning of the Investment
Company Act of 1940, as amended. 
 
(v)      Registration Rights.   Except as set forth in the Disclosure Letter,
and other than each of the Purchasers, no Person has any right to cause the
Company to effect the registration under the Securities Act of any securities of
the Company or any Subsidiary.
 
(w)     Listing and Maintenance Requirements.   The Common Stock is listed on
the Nasdaq Capital Market under the symbol BIOP.  Except as set forth in the
Disclosure Letter, the Company has not, preceding the date hereof, received
notice from any Trading Market on which the Common Stock is or has been listed
or quoted to the effect that the Company is not in compliance with the listing
or maintenance requirements of such Trading Market.


(x)      Application of Takeover Protections.  The Company and the Board of
Directors will have taken as of the Closing Date all necessary action, if any,
in order to render inapplicable any control share acquisition, business
combination, poison pill (including any distribution under a rights agreement)
or other similar anti-takeover provision under the Company's certificate of
incorporation (or similar charter documents) or the laws of its state of
incorporation that is applicable to the Purchasers as a result of the Purchasers
and the Company fulfilling their obligations or exercising their rights under
the Transaction Documents, including without limitation as a result of the
Company's issuance of the Securities and the Purchasers' ownership of the
Securities.


(y)      Disclosure.  All of the disclosure  in the SEC Reports,  is true and
correct in all material respects and does not contain any untrue statement of a
material fact or omit to state a material fact necessary in order to make the
statements made therein, in light of the circumstances under which they were
made, not misleading. The Company acknowledges and agrees that no Purchaser
makes or has made any representations or warranties with respect to the
transactions contemplated hereby other than those specifically set forth in
Section 3.2 hereof.


(z)      No Integrated Offering. Assuming the accuracy of the Purchasers'
representations and warranties set forth in Section 3.2, neither the Company,
nor, to the knowledge of the Company, any of its Affiliates, nor any Person
acting on its or, to the knowledge of the Company, their behalf has, directly or
indirectly, made any offers or sales of any security or solicited any offers to
buy any security, under circumstances that would cause this offering of the
Securities by the Company to be integrated with prior offerings by the Company
for purposes of (i) the Securities Act which would require the registration of
any such securities under the Securities Act, or (ii) any applicable shareholder
approval provisions of any Trading Market on which any of the securities of the
Company are listed or designated.
 
 
15

--------------------------------------------------------------------------------

 
(aa)    Solvency.  Based on the consolidated financial condition of the Company
as of the Closing Date, after giving effect to the receipt by the Company of the
aggregate Subscription Amount from all the Purchasers: (i) the fair saleable
value of the  assets of the Company and its Subsidiaries taken as a whole
exceeds the amount that will be required to be paid on or in respect of the
existing debts and other liabilities (including known contingent liabilities) of
the Company and its Subsidiaries as they mature, (ii) the assets of the Company
and its Subsidiaries do not constitute unreasonably small capital to carry on
its business as now conducted and as proposed to be conducted including its
capital needs taking into account the particular capital requirements of the
business conducted by the Company and its Subsidiaries consolidated and
projected capital requirements and capital availability thereof, and (iii) the
current cash flow of the Company and its Subsidiaries together with the proceeds
the Company would receive, were they to liquidate all of their assets, after
taking into account all anticipated uses of the cash, would be sufficient to pay
all amounts on or in respect of their liabilities when such amounts are required
to be paid.  The Company does not intend to incur debts beyond its ability to
pay such debts as they mature (taking into account the timing and amounts of
cash to be payable on or in respect of its debt).  The Company has no knowledge
of any facts or circumstances which lead it to believe that it will file for
reorganization or liquidation under the bankruptcy or reorganization laws of any
jurisdiction within one year from the Closing Date. For the purposes of this
Agreement, "Indebtedness" means (x) any liabilities for borrowed money or
amounts owed in excess of $100,000 (other than trade accounts payable incurred
in the ordinary course of business), (y) all guaranties, endorsements and other
contingent obligations in respect of indebtedness of others, whether or not the
same are or should be reflected in the Company's consolidated balance sheet (or
the notes thereto), except guaranties by endorsement of negotiable instruments
for deposit or collection or similar transactions in the ordinary course of
business; and (z) the present value of any lease payments in excess of $100,000
due under leases required to be capitalized in accordance with GAAP.  The
Company is not in default with respect to any Indebtedness.


(bb)    Tax Status.  Except as disclosed in the Disclosure Letter and except for
matters that would not, individually or in the aggregate, have or reasonably be
expected to result in a Material Adverse Effect, the Company and its
Subsidiaries each (i) has made or filed all required United States federal,
state and local income and all foreign income and franchise tax returns, reports
and declarations required by any jurisdiction to which it is subject, (ii) has
paid all taxes and other governmental assessments and charges that are material
in amount, shown or determined to be due on such returns, reports and
declarations and (iii) has set aside on its books provision reasonably adequate
for the payment of all material taxes for periods subsequent to the periods to
which such returns, reports or declarations apply.  Except as disclosed in the
Disclosure Letter, there are no unpaid taxes in any material amount claimed to
be due by the taxing authority of any jurisdiction, and the officers of the
Company or of any Subsidiary know of no reasonable basis for any such claim.
 
(cc)    No General Solicitation.  Neither the Company nor, to the knowledge of
the Company, any person acting on behalf of the Company has offered or sold any
of the Securities by any form of general solicitation or general
advertising. The Company has offered the Securities for sale only to the
Purchasers and certain other "accredited investors" within the meaning of Rule
501 under the Securities Act.
 
(dd)    Foreign Corrupt Practices.  To the knowledge of the Company, neither the
Company nor any Subsidiary, nor to the knowledge of the Company or any
Subsidiary, any agent or other person acting on behalf of the Company or any
Subsidiary, has: (i) directly or indirectly, used any funds for unlawful
contributions, gifts, entertainment or other unlawful expenses related to
foreign or domestic political activity, (ii) made any unlawful payment to
foreign or domestic government officials or employees or to any foreign or
domestic political parties or campaigns from corporate funds, (iii) failed to
disclose fully any contribution made by the Company or any Subsidiary (or made
by any person acting on its behalf of which the Company is aware) which is  in
violation of law or (iv) violated in any material respect any provision of FCPA.
 
 
16

--------------------------------------------------------------------------------

 
(ee)    Accountants.  The Company's accounting firms are set forth in the
Disclosure Letter.  To the knowledge and belief of the Company, such accounting
firms are registered with the Public Company Accounting Oversight Board, and
shall express its opinion with respect to the financial statements to be
included in the Company's Annual Report for the fiscal year ending December 31,
2016.
 
(ff)     Intentionally omitted.


(gg)   Acknowledgment Regarding Purchasers' Purchase of Securities.  The Company
acknowledges and agrees that each of the Purchasers is acting independently,
solely in the capacity of an arm's length purchaser with respect to the
Transaction Documents and the transactions contemplated thereby. The Company
further acknowledges that no Purchaser is acting as a financial advisor or
fiduciary of the Company (or in any similar capacity) with respect to the
Transaction Documents and the transactions contemplated thereby and any advice
given by any Purchaser or any of their respective representatives or agents in
connection with the Transaction Documents and the transactions contemplated
thereby is merely incidental to the Purchasers' purchase of the Securities. The
Company further represents to each Purchaser that the Company's decision to
enter into this Agreement and the other Transaction Documents has been based
solely on the independent evaluation of the transactions contemplated hereby by
the Company and its representatives.


(hh)   Acknowledgment Regarding Purchaser's Trading Activity.  Anything in this
Agreement or elsewhere herein to the contrary notwithstanding (except for
Section 4.20 hereof), it is understood and acknowledged by the Company that: (i)
none of the Purchasers has been asked by the Company to agree, nor has any
Purchaser agreed, to desist from purchasing or selling, long and/or short,
securities of the Company, or "derivative" securities based on securities issued
by the Company or to hold the Securities for any specified term, (ii) past or
future open market or other transactions by any Purchaser, specifically
including, without limitation, Short Sales or "derivative" transactions, before
or after the closing of this or future private placement transactions, may
negatively impact the market price of the Company's publicly-traded securities,
(iii) any Purchaser, and counter-parties in "derivative" transactions to which
any such Purchaser is a party, directly or indirectly, may presently have a
"short" position in the Common Stock and (iv) each Purchaser shall not be deemed
to have any affiliation with or control over any arm's length counter-party in
any "derivative" transaction.  The Company further understands and acknowledges
that (y) one or more Purchasers may engage in hedging activities in accordance
with all applicable laws at various times during the period that the Securities
are outstanding, including, without limitation, during the periods that the
value of the Warrant Shares deliverable with respect to Securities are being
determined, and (z) such hedging activities (if any) could reduce the value of
the existing stockholders' equity interests in the Company at and after the time
that the hedging activities are being conducted.  The Company acknowledges that
such aforementioned hedging activities do not constitute a breach of any of the
Transaction Documents.
  
(ii)      Regulation M Compliance.  The Company has not, and to its knowledge no
one acting on its behalf has, (i) taken, directly or indirectly, any action
designed to cause or to result in the stabilization or manipulation of the price
of any security of the Company to facilitate the sale or resale of any of the
Securities, (ii) sold, bid for, purchased, or paid any compensation for
soliciting purchases of, any of the Securities, or (iii) paid or agreed to pay
to any Person any compensation for soliciting another to purchase any other
securities of the Company, other than, in the case of clauses (ii) and (iii),
compensation paid to the Company's placement agent in connection with the
placement of the Securities.
 
 
17

--------------------------------------------------------------------------------


 
(jj)      Stock Option Plans.  Since commencement of trading of the Company's
Common Stock on The NASDAQ Capital Market, each stock option granted by the
Company under the stock option plan was granted in accordance with the
requirements of NASDAQ. No claim has been made that any stock option granted
under any stock option plan has been backdated.  The Company has not knowingly
granted, and there is no and has been no Company policy or practice to knowingly
grant, stock options prior to, or otherwise knowingly coordinate the grant of
stock options with, the release or other public announcement of material
non-public information regarding the Company or its subsidiaries.
 
(kk)    Office of Foreign Assets Control.  Neither the Company nor any
Subsidiary  nor, to the Company's knowledge, any director, officer, agent,
employee or affiliate of the Company or any Subsidiary is currently subject to
any U.S. sanctions administered by the Office of Foreign Assets Control of the
U.S. Treasury Department ("OFAC").


(ll)     Reporting Company/Shell Company.  The Company is a publicly-held
company subject to reporting obligations pursuant to Section 12(b) or 12(g) of
the Exchange Act.  Pursuant to the provisions of the Exchange Act, except as
disclosed in the Disclosure Letter, the Company has timely filed all reports and
other materials required to be filed by the Company thereunder with the SEC
during the preceding twelve (12) months.  The Company has not been informed by
NASDAQ or the Commission that as of the date hereof  the Company is a "shell
company" or "former shell company" as those terms are employed under Rule 144
under the Securities Act.


(mm)  Sarbanes-Oxley; Internal Accounting Controls.  To the knowledge of
Company, the Company and the Subsidiaries are in material compliance with any
and all applicable requirements of the Sarbanes-Oxley Act of 2002 that are
effective as of the date hereof, and any and all applicable rules and
regulations promulgated by the Commission thereunder that are effective as of
the date hereof and as of the Closing Date.  The Company and the Subsidiaries
maintain a system of internal accounting controls sufficient to provide
reasonable assurance that: (i) transactions are executed in accordance with
management's general or specific authorizations, (ii) transactions are recorded
as necessary to permit preparation of financial statements in conformity with
GAAP and to maintain asset accountability, (iii) access to assets is permitted
only in accordance with management's general or specific authorization, and (iv)
the recorded accountability for assets is compared with the existing assets at
reasonable intervals and appropriate action is taken with respect to any
differences. The Company and the Subsidiaries have established disclosure
controls and procedures (as defined in Exchange Act Rules 13a-15(e) and
15d-15(e)) for the Company and the Subsidiaries and designed such disclosure
controls and procedures to ensure that information required to be disclosed by
the Company in the reports it files or submits under the Exchange Act is
recorded, processed, summarized and reported, within the time periods specified
in the Commission's rules and forms.  The Company's certifying officers have
evaluated the effectiveness of the disclosure controls and procedures of the
Company and the Subsidiaries as of the end of the period covered by the most
recently filed periodic report under the Exchange Act (such date, the
"Evaluation Date").  The Company presented in its most recently filed periodic
report under the Exchange Act the conclusions of the certifying officers about
the effectiveness of the disclosure controls and procedures based on their
evaluations as of the Evaluation Date.  Since the Evaluation Date, there have
been no changes in the internal control over financial reporting (as such term
is defined in the Exchange Act) of the Company and its Subsidiaries that have
materially affected, or is reasonably likely to materially affect, the  internal
control over financial reporting of the Company and its Subsidiaries.
 
 
18

--------------------------------------------------------------------------------


 
(nn)   No Disqualification Events.  With respect to the Securities to be offered
and sold hereunder in reliance on Rule 506 under the Securities Act, none of the
Company, any of its predecessors, any affiliated issuer, any director, executive
officer, other officer of the Company participating in the offering hereunder,
any beneficial owner of 20% or more of the Company's outstanding voting equity
securities, calculated on the basis of voting power, nor any promoter (as that
term is defined in Rule 405 under the Securities Act) connected with the Company
in any capacity at the time of sale (each, an "Issuer Covered Person" and,
together, "Issuer Covered Persons") is subject to any of the "Bad Actor"
disqualifications described in Rule 506(d)(1)(i) to (viii) under the Securities
Act (a "Disqualification Event"), except for a Disqualification Event covered by
Rule 506(d)(2) or (d)(3). The Company has exercised reasonable care to determine
whether any Issuer Covered Person is subject to a Disqualification Event.  The
Company has complied, to the extent applicable, with its disclosure obligations
under Rule 506(e), and will furnish to the Purchasers a copy of any disclosures
provided thereunder.


3.2          Representations and Warranties of the Purchasers.  Each Purchaser,
for itself and for no other Purchaser, hereby represents and warrants as of the
date hereof and as of the Closing Date to the Company as follows (unless as of a
specific date therein):
 
(a)      Organization; Authority.  Such Purchaser is either an individual or an
entity duly incorporated or formed, validly existing and in good standing under
the laws of the jurisdiction of its incorporation or formation with full right,
corporate, partnership, limited liability company or similar power and authority
to enter into and to consummate the transactions contemplated by the Transaction
Documents and otherwise to carry out its obligations hereunder and thereunder.
The execution and delivery of the Transaction Documents and performance by such
Purchaser of the transactions contemplated by the Transaction Documents have
been duly authorized by all necessary corporate, partnership, limited liability
company or similar action, as applicable, on the part of such Purchaser.  Each
Transaction Document to which it is a party has been duly executed by such
Purchaser, and when delivered by such Purchaser in accordance with the terms
hereof, will constitute the valid and legally binding obligation of such
Purchaser, enforceable against it in accordance with its terms, except: (i) as
limited by general equitable principles and applicable bankruptcy, insolvency,
reorganization, moratorium and other laws of general application affecting
enforcement of creditors' rights generally, (ii) as limited by laws relating to
the availability of specific performance, injunctive relief or other equitable
remedies and (iii) insofar as indemnification and contribution provisions may be
limited by applicable law. If such Purchaser is an entity, the address of its
principal place of business is as set forth on the signature page hereto, and if
such Purchaser is an individual, the address of its principal residence is as
set forth on the signature page hereto.
 
(b)      Understandings or Arrangements.  Such Purchaser understands that the
Securities are "restricted securities" and have not been registered under the
Securities Act or any applicable state securities law and is acquiring the
Securities as principal for its own account and not with a view to or for
distributing or reselling such Securities or any part thereof in violation of
the Securities Act or any applicable state securities law, has no present
intention of distributing any of such Securities in violation of the Securities
Act or any applicable state securities law and has no direct or indirect
arrangement or understandings with any other persons to distribute or regarding
the distribution of such Securities in violation of the Securities Act or any
applicable state securities law (this representation and warranty not limiting
such Purchaser's right to sell the Securities pursuant to a registration
statement or otherwise in compliance with applicable federal and state
securities laws).  Such Purchaser is acquiring the Securities hereunder in the
ordinary course of its business.
 
 
 
19

--------------------------------------------------------------------------------

(c)      Purchaser Status.  At the time such Purchaser was offered the
Securities, it was, and as of the date hereof it is, and on each date on which
it exercises any Warrants it will be either: (i) an "accredited investor" as
defined in Rule 501(a)(1), (a)(2), (a)(3), (a)(7) or (a)(8) under the Securities
Act or (ii) a "qualified institutional buyer" as defined in Rule 144A(a) under
the Securities Act.  Such Purchaser is not required to be registered as a
broker-dealer under Section 15 of the Exchange Act. Such Purchaser has the
authority and is duly and legally qualified to purchase and own the Securities.
Such Purchaser is able to bear the risk of such investment for an indefinite
period and to afford a complete loss thereof. Such Purchaser has provided the
information in the Accredited Investor Questionnaire attached hereto as Exhibit
E (the "Investor Questionnaire"). The information set forth on the signature
pages hereto and the Investor Questionnaire regarding such Purchaser is true and
complete in all respects. Except as disclosed in the Investor Questionnaire,
such Purchaser has had no position, office or other material relationship within
the past three years with the Company or Persons (as defined below) known to
such Purchaser to be affiliates of the Company, and is not a member of the
Financial Industry Regulatory Authority or an "associated person" (as such term
is defined under the FINRA Membership and Registration Rules Section 1011).
 
(d)     Experience of Such Purchaser.  Such Purchaser, either alone or together
with its representatives, has such knowledge, sophistication and experience in
business and financial matters so as to be capable of evaluating the merits and
risks of the prospective investment in the Securities, and has so evaluated the
merits and risks of such investment.  Such Purchaser is able to bear the
economic risk of an investment in the Securities and, at the present time, is
able to afford a complete loss of such investment.
 
(e)      Information on Company. Such Purchaser has been furnished with or has
had access to the EDGAR Website of the Commission to the Company's filings made
with the Commission during the period from the date that is two (2) years
preceding the date hereof through the tenth business day preceding the Closing
Date in which such Purchaser purchases Securities hereunder, including but not
limited to the Risk Factor section of the Company's filings and reports made
with the Commission .  Purchasers are not deemed to have any knowledge of any
information not included in the Disclosure Letter unless such information is
delivered in the manner described in the next sentence.  In addition, such
Purchaser may have received in writing from the Company such other information
concerning its operations, financial condition and other matters as such
Purchaser has requested, identified thereon as OTHER WRITTEN INFORMATION (such
other information is collectively, the "Other Written Information"), and
considered all factors such Purchaser deems material in deciding on the
advisability of investing in the Securities.  Such Purchaser was afforded (i)
the opportunity to ask such questions as such Purchaser deemed necessary of, and
to receive answers from, representatives of the Company concerning the merits
and risks of acquiring the Securities; (ii) the right of access to information
about the Company and its financial condition, results of operations, business,
properties, management and prospects sufficient to enable such Purchaser to
evaluate the Securities; and (iii) the opportunity to obtain such additional
information that the Company possesses or can acquire without unreasonable
effort or expense that is necessary to make an informed investment decision with
respect to acquiring the Securities.  Purchaser acknowledges that the Company
has proposed certain changes in its organizational structure, including but not
limited to, reincorporation to Nevada from Colorado, adoption of Nevada Articles
of Incorporation and Bylaws, authorization of significant "blank check"
preferred stock, that such proposals may have a negative or adverse impact on
the Purchaser as a shareholder of the Company and the Securities following the
Closing Date, that the Purchaser may not have the power or authority to approve
or disapprove of such proposals, and has been afforded an opportunity to ask
questions and receive answers associated with such matters, but has not been
asked to vote or give any proxy in connection therewith.
 
 
20

--------------------------------------------------------------------------------

 
(f)      Certain Transactions and Confidentiality.  Such Purchaser understands
and agrees that the Securities have not been registered under the Securities Act
or any applicable state securities laws, by reason of their issuance in a
transaction that does not require registration under the Securities Act, and
that such Securities must be held indefinitely unless a subsequent disposition
is registered under the Securities Act or any applicable state securities laws
or is exempt from such registration. Such Purchaser understands and agrees that
the Securities are being offered and sold to such Purchaser in reliance on
specific exemptions from the registration requirements of United States federal
and state securities laws and regulations and that the Company is relying in
part upon the truth and accuracy of, and such Purchaser's compliance with, the
representations, warranties, agreements, acknowledgments and understandings of
such Purchaser set forth herein in order to determine the availability of such
exemptions and the eligibility of such Purchaser to acquire the Securities.
 
(g)     Communication of Offer. Such Purchaser is not purchasing the Securities
as a result of any "general solicitation" or "general advertising," as such
terms are defined in Regulation D, which includes, but is not limited to, any
advertisement, article, notice or other communication regarding the Securities
published in any newspaper, magazine or similar media or on the internet or
broadcast over television, radio or the internet or presented at any seminar or
any other general solicitation or general advertisement.
 
(h)     No Governmental Review. Such Purchaser understands that no United States
federal or state agency or any other governmental or state agency has passed on
or made recommendations or endorsement of the Securities or the suitability of
the investment in the Securities nor have such authorities passed upon or
endorsed the merits of the offering of the Securities.
 
(i)       No Conflicts. The execution, delivery and performance of this
Agreement and performance under the other Transaction Documents and the
consummation by such Purchaser of the transactions contemplated hereby and
thereby or relating hereto or thereto do not and will not (i) result in a
violation of such Purchaser's charter documents, bylaws or other organizational
documents, if applicable, (ii) conflict with nor constitute a default (or an
event which with notice or lapse of time or both would become a default) under
any agreement to which such Purchaser is a party, nor (iii) result in a
violation of any law, rule, or regulation, or any order, judgment or decree of
any court or governmental agency applicable to such Purchaser or its properties
(except for such conflicts, defaults and violations as would not, individually
or in the aggregate, have a material adverse effect on such Purchaser). Such
Purchaser is not required to obtain any consent, authorization or order of, or
make any filing or registration with, any court or governmental agency in order
for it to execute, deliver or perform any of its obligations under this
Agreement or perform under the other Transaction Documents nor to purchase the
Securities in accordance with the terms hereof, provided that for purposes of
the representation made in this sentence, such Purchaser is assuming and relying
upon the accuracy of the relevant representations and agreements of the Company
herein.
 
 
21

--------------------------------------------------------------------------------

 
(j)      Certain Transactions and Confidentiality.  Other than consummating the
transactions contemplated hereunder, such Purchaser has not directly or
indirectly, nor has any Person acting on behalf of or pursuant to any
understanding with such Purchaser, executed any purchases or sales, including
Short Sales, of the securities of the Company during the period commencing as of
the time that such Purchaser first received a written term sheet of the Offering
from the Company setting forth the material terms of the transactions
contemplated hereunder and ending immediately prior to the execution hereof.
Notwithstanding the foregoing, in the case of a Purchaser that is a
multi-managed investment vehicle whereby separate portfolio managers manage
separate portions of such Purchaser's assets and the portfolio managers have no
direct knowledge of the investment decisions made by the portfolio managers
managing other portions of such Purchaser's assets, the representation set forth
above shall only apply with respect to the portion of assets managed by the
portfolio manager that made the investment decision to purchase the Securities
covered by this Agreement.  Other than to other Persons party to this Agreement,
such Purchaser has maintained the confidentiality of all disclosures made to it
in connection with this transaction (including the existence and terms of this
transaction).  Notwithstanding the foregoing, for avoidance of doubt, nothing
contained herein shall constitute a representation or warranty, or preclude any
actions, with respect to the identification of the availability of, or securing
of, available shares to borrow in order to effect Short Sales or similar
transactions after the Closing Date.
 
(k)      Pre-Existing Relationships.  The Purchaser represents and warrants
that: (i) the Purchaser has a prior substantial pre-existing relationship with
the Company, the Purchaser is not investing in the Offering in connection with
or as a result of any registration statement filed with the SEC by the
Company and (ii) no Securities were offered or sold to it by means of any form
of general solicitation or general advertising, and in connection therewith, the
Purchaser did not (A) receive or review any advertisement, article, notice or
other communication published in a newspaper or magazine or similar media or
broadcast over television or radio, whether closed circuit, or generally
available; or (B) attend any seminar meeting or industry investor conference
whose attendees were invited by any general solicitation or general advertising;
or (C) observe any website or filing of the Company with the SEC in which any
offering of securities by the Company was described and as a result learned of
any offering of securities by the Company.
 
(l)      Survival. The foregoing representations and warranties shall survive
the Closing Date.


(m)       Special Acknowledgement regarding Canaccord Genuity, Inc.  Purchaser
acknowledges the following disclosure with respect to the Company's financial
advisor:  On March 24, 2016, the Commission, Division of Corporation Finance,
pursuant to delegated authority, granted a waiver to Canaccord Genuity Inc.
("Canaccord") from the bad actor provisions of Rule 506(d) of Regulation D and
Rule 262 of Regulation A under the Securities Act of 1933 ("Securities Act")
that would otherwise apply to Canaccord due to an SEC administrative order
issued on the same day.  In the administrative order, Canaccord, without
admitting or denying any allegations, was ordered to cease and desist from
violations of Section 5 of the Securities Act based on the initiation of
research coverage for an issuer after Canaccord had been invited by the issuer
to participate as an underwriter for a secondary stock offering that was planned
for at least one month later.  Canaccord also was ordered to pay $407,481 in
disgorgement, $42,717 in prejudgment interest and $100,000 in civil money
penalties.


The Company acknowledges and agrees that the representations contained in
Section 3.2 shall not modify, amend or affect such Purchaser's right to rely on
the Company's representations and warranties contained in this Agreement or any
representations and warranties contained in any other Transaction Document or
any other document or instrument executed and/or delivered in connection with
this Agreement or the consummation of the transaction contemplated hereby.
 

 
22

--------------------------------------------------------------------------------



ARTICLE IV.
OTHER AGREEMENTS OF THE PARTIES
 
4.1         Transfer Restrictions.


(a)      Securities Laws. The Securities may only be disposed of in compliance
with state and federal securities laws.  In connection with any transfer of
Securities other than pursuant to an effective registration statement or Rule
144, to the Company or to an Affiliate of a Purchaser or in connection with a
pledge as contemplated in Section 4.1(c), the Company may require the transferor
thereof to provide to the Company an opinion of counsel selected by the
transferor and reasonably acceptable to the Company, the form and substance of
which opinion shall be reasonably satisfactory to the Company, to the effect
that such transfer does not require registration of such transferred Securities
under the Securities Act.  As a condition of such transfer, any such transferee
shall agree in writing to be bound by the terms of this Agreement, and the
Registration Rights Agreement, and shall have the rights and obligations of a
Purchaser under this Agreement and the other Transaction Documents.
 
(b)       Legend.  The Purchasers agree to the imprinting, so long as is
required by this Section 4.1, of a legend on any of the Securities in the
following form:
 
[NEITHER] THIS SECURITY [NOR THE SECURITIES [FOR] WHICH THIS SECURITY IS
EXERCISABLE] HAS [NOT] BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE
COMMISSION OR THE SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON AN
EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE
"SECURITIES ACT") AND APPLICABLE STATE SECURITIES LAWS, AND, ACCORDINGLY, MAY
NOT BE OFFERED OR SOLD EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT
UNDER THE SECURITIES ACT OR PURSUANT TO AN AVAILABLE EXEMPTION FROM, OR IN A
TRANSACTION NOT SUBJECT TO, THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT
AND IN ACCORDANCE WITH APPLICABLE STATE SECURITIES LAWS AS EVIDENCED BY A LEGAL
OPINION OF COUNSEL TO THE TRANSFEROR TO SUCH EFFECT, THE SUBSTANCE OF WHICH
SHALL BE REASONABLY ACCEPTABLE TO THE COMPANY.  TO THE EXTENT PERMITTED BY
APPLICABLE SECURITIES LAWS, THIS SECURITY [AND THE SECURITIES ISSUABLE UPON
EXERCISE OF THIS SECURITY] MAY BE PLEDGED IN CONNECTION WITH A BONA FIDE MARGIN
ACCOUNT WITH A REGISTERED BROKER-DEALER OR OTHER LOAN WITH A FINANCIAL
INSTITUTION THAT IS AN "ACCREDITED INVESTOR" AS DEFINED IN RULE 501(a) UNDER THE
SECURITIES ACT OR OTHER LOAN SECURED BY SUCH SECURITIES.
 
(c)    Pledge.  The Company acknowledges and agrees that a Purchaser may from
time to time pledge pursuant to a bona fide margin agreement with a registered
broker-dealer or grant a security interest in some or all of the Securities to a
financial institution that is an "accredited investor" as defined in Rule 501(a)
under the Securities Act and who agrees to be bound by the provisions of this
Agreement and the Registration Rights Agreement and, if required under the terms
of such arrangement, such Purchaser may transfer pledge or secure Securities to
the pledgees or secured parties.  Such a pledge or transfer would not be subject
to approval of the Company and no legal opinion of legal counsel of the pledgee,
secured party or pledgor shall be required in connection therewith.  Further, no
notice shall be required of such pledge.  At such Purchaser's expense, the
Company will execute and deliver such reasonable documentation as a pledgee or
secured party of Securities may reasonably request in connection with a pledge
or transfer of the Securities including, if the Securities are subject to
registration pursuant to the Registration Rights Agreement, the preparation and
filing of any required prospectus supplement under Rule 424(b)(3) under the
Securities Act or other applicable provision of the Securities Act to
appropriately amend the list of selling stockholders thereunder.
 
 
23

--------------------------------------------------------------------------------


 
(d)    Legend Removal.Upon release from escrow of the Retained Shares and
Retained Warrants following a Qualified Transaction, the Company shall re-issue
the Retained Shares and Retained Warrants to Purchasers in accordance with their
subscription instructions as provided herein without any legend that was
required to be affixed pursuant to Section 2.4(c) hereof.  Following a
Qualifying Transaction, Certificates issued for Shares and Warrant Shares shall
not contain any legend (including the legend set forth in Section 4.1(b) hereof)
except for the legend set forth in Section 2.4(c), if applicable: (i) while a
registration statement (including the Registration Statement) covering the
resale of such security is effective under the Securities Act, (ii) following
any sale of such Shares and Warrant Shares pursuant to Rule 144, or (iii) if
such legend is not required under applicable requirements of the Securities Act
(including judicial interpretations and pronouncements issued by the staff of
the Commission). The Company shall cause its counsel to issue a legal opinion to
the Transfer Agent promptly after the Effective Date if required by the Transfer
Agent to effect the removal of the legend hereunder. If all or any portion of a
Warrant is exercised, or Shares are converted, at a time when there is an
effective registration statement to cover the resale of the Shares or Warrant
Shares or as applicable, or if such Shares or Warrant Shares, as applicable, may
be sold under Rule 144 or if such legend is not otherwise required under
applicable requirements of the Securities Act (including judicial
interpretations and pronouncements issued by the staff of the Commission) then
such Shares or Warrant Shares, as applicable, shall be issued free of all
legends.  The Company agrees that following such time as such legend is no
longer required under this Section 4.1(d), upon written request of a Purchaser,
no later than five (5) Trading Days following the delivery by a Purchaser to the
Company or the Transfer Agent of a certificate representing the Shares or
Warrant Shares, as applicable, issued with a restrictive legend (such fifth
Trading Day, the "Legend Removal Date"), use its reasonable best efforts to
deliver or cause to be delivered to such Purchaser a certificate representing
such shares that is free from all restrictive legends (however, the Company
shall use reasonable best efforts to deliver such shares within three (3)
Trading Days).  The Company may not make any notation on its records or give
instructions to the Transfer Agent that enlarge the restrictions on transfer set
forth in this Section 4 without reasonable basis communicated to Purchaser in
writing no later than five (5) Trading days from such instruction.  In lieu of
delivering physical certificates representing the unlegended shares, upon
request of a Purchaser, so long as the certificates therefor do not bear a
legend and the Purchaser is not obligated to return such certificate for the
placement of a legend thereon, the Company shall cause its transfer agent to
electronically transmit the unlegended shares by crediting the account of
Purchaser's broker with the Depository Trust Company through its Deposit
Withdrawal At Custodian system, provided that the Company's Common Stock is DTC
eligible and the Company's transfer agent participates in the Deposit Withdrawal
at Custodian system.  Such delivery must be made on or before the Legend Removal
Date.


(e)    Legend Removal Default.  In the event of a willful failure to conform to
the requirements of Section 4.1(d) above, in addition to such Purchaser's other
available remedies, the Company shall pay to a Purchaser, in cash, as partial
liquidated damages and not as a penalty, for each $1,000 of Shares or Warrant
Shares (based on the greater of the VWAP of the Common Stock on the date such
Securities are submitted to the Transfer Agent or the aggregate purchase price
of such Shares and Warrant Shares) delivered for removal of the restrictive
legend, subject to Section 4.1(d), $10 per Trading Day for each Trading Day
following the Legend Removal Date until such Common Stock certificate is
delivered without a legend. Nothing herein shall limit such Purchaser's right to
pursue actual damages for the Company's failure to deliver certificates
representing any Securities as required by the Transaction Documents, and such
Purchaser shall have the right to pursue all remedies available to it at law or
in equity including, without limitation, a decree of specific performance and/or
injunctive relief.   Notwithstanding anything herein to the contrary, Legend
Removal Default or Buy-In amounts shall not accrue or be payable at any time
that the applicable accounting standards under GAAP would require derivative
accounting treatment for such payments.
 
 
24

--------------------------------------------------------------------------------


 
(f)    Injunction. In the event a Purchaser shall request delivery of Shares or
Warrant Shares as described in this Section 4.1 and the Company is required to
deliver such Securities, the Company may not refuse to deliver such Securities
based on any claim that such Purchaser or anyone associated or affiliated with
such Purchaser has not complied with Purchaser's obligations under the
Transaction Documents, unless, an injunction or temporary restraining order from
a court, on notice, restraining and or enjoining delivery of such unlegended
shares shall have been sought and obtained by the Company and the Company has
posted a surety bond for the benefit of such Purchaser in the amount of the
greater of (i) 120% of the amount of the aggregate purchase price of the Shares,
Conversion Shares and Warrant Shares which are subject to the injunction or
temporary restraining order, or (ii) the VWAP of the Common Stock on the trading
day before the issue date of the injunction multiplied by the number of
Conversion Shares and Warrant Shares to be subject to the injunction, which bond
shall remain in effect until the completion of arbitration/litigation of the
dispute and the proceeds of which shall be payable to such Purchaser to the
extent Purchaser obtains judgment in Purchaser's favor.


(g)    Buy-In.  In the event a Purchaser shall request delivery of Shares or
Warrant Shares as described in this Section 4.1 and the Company is required to
deliver Shares or Warrant Shares in addition to any other rights available to
Purchaser, if the Company willfully fails to deliver to a Purchaser Shares or
Warrant Shares as required pursuant to this Agreement and after the Legend
Removal Date, the Purchaser, or a broker on the Purchaser's behalf, purchases
(in an open market transaction or otherwise) shares of Common Stock to deliver
in satisfaction of a sale by such Purchaser which the Purchaser was entitled to
receive in unlegended form from the Company (a "Buy-In"), provided however, that
Purchaser's sales were made on the reasonable belief that Purchaser was entitled
to and Company was obligated to remove such legend and deliver the Purchaser
such shares then the Company shall promptly pay in cash to the Purchaser (in
addition to any remedies available to or elected by the Purchaser) the amount,
if any, by which  the Purchaser's total purchase price (including brokerage
commissions, if any) for the shares of Common Stock so purchased exceeds the
aggregate purchase price of the shares of Common Stock delivered to the Company
for reissuance as unlegended Shares, (which amount shall be paid as liquidated
damages and not as a penalty).  For example, if a Purchaser purchases shares of
Common Stock having a total purchase price of $11,000 to cover a Buy-In with
respect to $10,000 of purchase price of shares of Common Stock delivered to the
Company for reissuance as unlegended shares, the Company shall be required to
pay the Purchaser $1,000, plus interest, if any. The Purchaser shall provide the
Company written notice indicating the amounts payable to the Purchaser in
respect of the Buy-In.


4.2    Furnishing of Information; Public Information.


(a)      Until the earliest of the time that (i) no Purchaser owns any
Securities, or (ii) the Warrants have expired, the Company covenants to maintain
the registration of the Common Stock under Section 12(b) or 12(g) of the
Exchange Act and to timely file (or obtain extensions in respect thereof and
file within the applicable grace period) all reports required to be filed by the
Company after the date hereof pursuant to the Exchange Act even if the Company
is not then subject to the reporting requirements of the Exchange Act.
 
 
25

--------------------------------------------------------------------------------


 
(b)       At any time commencing on the Closing Date and ending on earlier of
the date of a Qualified Transaction at such time that all of the Shares or
Warrant Shares may be sold without restriction or the requirement for the
Company to be in compliance with Rule 144(c)(1) and otherwise without
restriction or limitation pursuant to Rule 144, if the Company shall fail for
any reason to satisfy the current public information requirement under Rule
144(c) (a "Public Information Failure") then, in addition to such Purchaser's
other available remedies, the Company shall pay to a Purchaser, in cash, as
partial liquidated damages and not as a penalty, by reason of any such delay in
or reduction of its ability to sell the Securities, an amount in cash equal to
1.0% of the aggregate Subscription Amount or Units of Purchasers then held by
such Purchaser on every thirtieth (30th) day (pro-rated for periods totaling
less than thirty days) thereafter until the earlier of (a) the date such Public
Information Failure is cured and (b) such time that such public information is
no longer required  for the Purchasers to transfer the Shares or Warrant Shares
pursuant to Rule 144 (but not more than 6.0% in the aggregate).  The payments to
which a Purchaser shall be entitled pursuant to this Section 4.2(b) are referred
to herein as "Public Information Failure Payments."  Public Information Failure
Payments shall be paid on the earlier of (i) the last day of the calendar month
during which such Public Information Failure Payments are incurred and (ii) the
third (3rd) Business Day after the event or failure giving rise to the Public
Information Failure Payments is cured.  In the event the Company fails to make
Public Information Failure Payments in a timely manner, such Public Information
Failure Payments shall bear interest at the rate of 1% per month (prorated for
partial months) until paid in full. Nothing herein shall limit such Purchaser's
right to pursue actual damages for the Public Information Failure, and such
Purchaser shall have the right to pursue all remedies available to it at law or
in equity including, without limitation, a decree of specific performance and/or
injunctive relief.  Notwithstanding anything herein to the contrary, Public
Information Failure Payments shall not accrue or be payable at any time that the
applicable accounting standards under GAAP would require derivative accounting
treatment for such liquidated damages.
 
4.3   Integration.  The Company shall not sell, offer for sale or solicit offers
to buy or otherwise negotiate in respect of any security (as defined in Section
2 of the Securities Act) that would be integrated with the offer or sale of the
Securities by the Company in a manner that would require the registration under
the Securities Act of the sale of the Securities or that would be integrated
with the offer or sale of the Securities for purposes of the rules and
regulations of any Trading Market such that it would require shareholder
approval prior to the closing of such other transaction unless shareholder
approval is obtained before the closing of such subsequent transaction.
 
4.4   Securities Laws Disclosure; Publicity.  The Company shall, by 9:00 a.m.
(New York City time) on the third (3d) Trading Day immediately following the
Closing Date, issue a press release disclosing the material terms of the
transactions contemplated hereby, and shall file a Current Report on Form 8-K
including the Transaction Documents as exhibits thereto within the time period
required by the Exchange Act.  From and after the issuance of such press release
and Form 8-K, the Company represents to the Purchasers that it shall have
publicly disclosed all material, non-public information delivered to any of the
Purchasers by the Company or any of its Subsidiaries, or any of their respective
officers, directors, employees or agents in connection with the transactions
contemplated by the Transaction Documents existing as of the Closing Date,
except for confidential information in the Disclosure Letter.  Notwithstanding
the foregoing, the Company shall not publicly disclose the name of any
Purchaser, or include the name of any Purchaser in any filing with the
Commission or any regulatory agency or Trading Market unless the name of such
Purchaser is already included in the body of the Transaction Documents, without
the prior written consent of such Purchaser, except: (a) as required by federal
securities law in connection with the filing of final Transaction Documents with
the Commission and (b) to the extent such disclosure is required by law or
Trading Market regulations).
 
 
26

--------------------------------------------------------------------------------


 
4.5   Non-Public Information.  Except with respect to the material terms and
conditions of the transactions contemplated by the Transaction Documents, the
Company covenants and agrees that neither it, nor any other Person acting on its
behalf, will provide any Purchaser or its agents or counsel with any information
that the Company believes constitutes material non-public information, unless
prior thereto such Purchaser shall have confirmed with the Company in writing
regarding the material non-public nature of such information.  The Company
understands and confirms that each Purchaser shall be relying on the foregoing
covenant in effecting transactions in securities of the Company.
 
4.6   Use of Proceeds.  The Company will use the net proceeds to the Company
from the sale of the Shares and Warrants hereunder for general corporate
purposes and working capital.
 
4.7   Indemnification of Purchasers.   Subject to the provisions of this Section
4.7, the Company will indemnify and hold each Purchaser and its directors,
officers, shareholders, members, partners, employees and agents (and any other
Persons with a functionally equivalent role of a Person holding such titles
notwithstanding a lack of such title or any other title), each Person who
controls such Purchaser (within the meaning of Section 15 of the Securities Act
and Section 20 of the Exchange Act), and the directors, officers, shareholders,
agents, members, partners or employees (and any other Persons with a
functionally equivalent role of a Person holding such titles notwithstanding a
lack of such title or any other title) of such controlling persons (each, a
"Purchaser Party") harmless from any and all losses, liabilities, obligations,
claims, contingencies, damages, costs and expenses, including all judgments,
amounts paid in settlements (provided the defense of such matter and settlement
has been approved by the Company, which approval will not be unreasonably
withheld), court costs and reasonable attorneys' fees of a single counsel for
representation of all of the Purchaser Parties collectively and costs of
investigation that any such Purchaser Party may suffer or incur as a result of
or relating to (a) any breach of any of the representations, warranties,
covenants or agreements made by the Company in this Agreement or in the other
Transaction Documents or (b) any action instituted against the Purchaser Parties
in any capacity, or any of them or their respective Affiliates, by any
stockholder of the Company who is not an Affiliate of such Purchaser Party, with
respect to any of the transactions contemplated by the Transaction Documents
(unless such action is based upon a breach of such Purchaser Party's
representations, warranties or covenants under the Transaction Documents or any
agreements or understandings such Purchaser Party may have with any such
stockholder or any violations by such Purchaser Party of Securities Laws or any
conduct by such Purchaser Party which constitutes fraud, gross negligence,
willful misconduct or malfeasance).  If any action shall be brought against any
Purchaser Party in respect of which indemnity may be sought pursuant to this
Agreement, such Purchaser Party shall promptly notify the Company in writing,
and the Company shall have the right to assume the defense thereof with counsel
of its own choosing reasonably acceptable to the Purchaser Party.  Any Purchaser
Party shall have the right to employ separate counsel in any such action and
participate in the defense thereof, but the fees and expenses of such counsel
shall be at the expense of such Purchaser Party except to the extent that (i)
the employment thereof has been specifically authorized by the Company in
writing, (ii) the Company has failed after a reasonable period of time to assume
such defense and to employ counsel or (iii) in such action there is, in the
reasonable opinion of such Purchaser Party's counsel, a material conflict on any
material issue between the position of the Company and the position of such
Purchaser Party, in which case the Company shall be responsible for the
reasonable fees and expenses of no more than one such separate counsel for all
Purchaser Parties.  The Company will not be liable to any Purchaser Party under
this Agreement (iv) for any settlement by a Purchaser Party effected without the
Company's prior written consent, which shall not be unreasonably withheld,
conditioned or delayed; or (v) to the extent, but only to the extent that a
loss, claim, damage or liability is attributable to any Purchaser Party's breach
of any of the representations, warranties, covenants or agreements made by such
Purchaser Party in this Agreement or in the other Transaction Documents.  The
indemnification required by this Section 4.7 shall be made by periodic payments
of the amount thereof during the course of the investigation or defense, as and
when bills are received or are incurred. The indemnity agreements contained
herein shall be in addition to any cause of action or similar right of any
Purchaser Party against the Company or others and any liabilities the Company
may be subject to pursuant to law.
 
 
27

--------------------------------------------------------------------------------


 
4.8    Reservation of Common Stock.  As of the date hereof, the Company has
reserved for each Purchaser and the Company shall continue to reserve and keep
available at all times, free of preemptive rights, a sufficient number of shares
of Common Stock for each Purchaser for the purpose of enabling the Company to
issue the Shares pursuant to this Agreement and Warrant Shares issuable upon
complete exercise of the Warrants (such amount being the "Required Minimum"). 
If, on any date, the number of authorized but unissued (and otherwise
unreserved) shares of Common Stock is less than the Required Minimum on such
date (an "Authorized Share Failure"), then the Board of Directors shall use
commercially reasonable efforts to amend the Company's certificate of
incorporation to increase the number of authorized but unissued shares of Common
Stock to at least the Required Minimum at such time, as soon as possible and in
any event not later than the 60th day after such date.  Without limiting the
generality of the foregoing sentence, as soon as practicable after the date of
the occurrence of an Authorized Share Failure, but in no event later than sixty
(60) days after the occurrence of such Authorized Share Failure, the Company
shall hold a meeting of its stockholders for the approval of an increase in the
number of authorized shares of Common Stock.  In connection with such meeting,
the Company shall provide each stockholder with a proxy statement and shall use
its commercially reasonable efforts to solicit its stockholders' approval of
such increase in authorized shares of Common Stock and to cause its board of
directors to recommend to the stockholders that they approve such proposal. 
Notwithstanding the foregoing, if any such time of an Authorized Share Failure,
the Company is able to obtain the written consent of a majority of the shares of
its issued and outstanding Common Stock to approve the increase in the number of
authorized shares of Common Stock without soliciting its stockholders, the
Company may satisfy this obligation by obtaining such consent and submitting for
filing with the SEC an Information Statement on Schedule 14C.


4.9    Listing of Common Stock.  The Company hereby agrees to maintain the
listing or quotation of the Common Stock on the Nasdaq Capital Market and prior
to the Closing, the Company shall apply to list or quote all of the Shares and
Warrant Shares on such Trading Market and promptly secure the listing of all of
the Shares and Warrant Shares on such Trading Market. The Company further
agrees, if the Company applies to have the Common Stock traded on any other
Trading Market, it will then include in such application all of the Shares and
Warrant Shares, and will take such other action as is necessary to cause all of
the Shares and Warrant Shares to be listed or quoted on such other Trading
Market as promptly as possible.  The Company will then take all action necessary
to continue the listing or quotation and trading of its Common Stock on a
Trading Market until the later of (i) the five (5) year anniversary of the
Closing Date, and (ii) the date no Warrants are outstanding, and will comply in
all respects with the Company's reporting, filing and other obligations under
the bylaws or rules of the Trading Market.  In the event the aforedescribed
listing is not continuously maintained through the earlier of a Qualified
Transaction or two (2) years after the Closing Date (a "Listing Default"), then
in addition to any other rights the Purchasers may have hereunder or under
applicable law, on the first day of a Listing Default and on each monthly
anniversary of each such Listing Default date (if the applicable Listing Default
shall not have been cured by such date) until the applicable Listing Default is
cured, the Company shall pay to each Purchaser an amount in cash, as partial
liquidated damages and not as a penalty, equal to 1% of the aggregate
Subscription Amount and purchase price of Warrant Shares (based on the exercise
price paid for such Warrant Shares) actually held by such Purchaser on the day
of a Listing Default and on every thirtieth day (pro-rated for periods less than
thirty days) thereafter until the date such Listing Default is cured.  If the
Company fails to pay any liquidated damages pursuant to this Section in a timely
manner, the Company will pay interest thereon at a rate of 1% per month
(pro-rated for partial months) to the Purchaser. Notwithstanding anything herein
to the contrary, Listing Default payments shall not accrue or be payable at any
time that the applicable accounting standards under GAAP would require
derivative accounting treatment for such liquidated damages.
 
 
28

--------------------------------------------------------------------------------

 
4.10  Reimbursement.  If any Purchaser becomes involved in any capacity in any
Proceeding by or against any Person who is a stockholder of the Company (except
as a result of sales, pledges, margin sales and similar transactions by such
Purchaser to or with any current stockholder), solely as a result of such
Purchaser's acquisition of the Securities under this Agreement, the Company will
reimburse such Purchaser for its reasonable legal and other expenses (including
the cost of any investigation preparation and travel in connection therewith)
incurred in connection therewith, as such expenses are incurred.  The
reimbursement obligations of the Company under this paragraph shall be in
addition to any liability which the Company may otherwise have, shall extend
upon the same terms and conditions to any Affiliates of the Purchasers who are
actually named in such action, proceeding or investigation, and partners,
directors, agents, employees and controlling persons (if any), as the case may
be, of the Purchasers and any such Affiliate, and shall be binding upon and
inure to the benefit of any successors, assigns, heirs and personal
representatives of the Company, the Purchasers and any such Affiliate and any
such Person.  The Company also agrees that neither the Purchasers nor any such
Affiliates, partners, directors, agents, employees or controlling persons shall
have any liability to the Company or any Person asserting claims on behalf of or
in right of the Company solely as a result of acquiring the Securities under
this Agreement.
 
  4.11    Equal Treatment of Purchasers.  No consideration (including any
modification of any Transaction Document) shall be offered or paid to any Person
to amend or consent to a waiver or modification of any provision of any of the
Transaction Documents unless the same consideration is also offered to all of
the Purchasers that are parties to such Transaction Document. For clarification
purposes, this provision constitutes a separate right granted to each Purchaser
by the Company and negotiated separately by each Purchaser, and is intended for
the Company to treat the Purchasers as a class and shall not in any way be
construed as the Purchasers acting in concert or as a group with respect to the
purchase, disposition or voting of Securities or otherwise.
 
4.12    Capital Changes.  Until the one year anniversary of the Closing Date,
the Company shall not undertake a reverse or forward stock split or
reclassification of the Common Stock without 2 days prior written notice to the
Purchasers, unless such reverse split is made in conjunction with the listing of
the Common Stock on a national securities exchange or maintaining compliance
with such listing.


4.13    Acknowledgment of Dilution.  The Company acknowledges that the issuance
of the Securities may result in dilution of the outstanding shares of Common
Stock, which dilution may be substantial under certain market conditions.  The
Company further acknowledges that its obligations under the Transaction
Documents, including, without limitation, its obligation to issue the Shares and
Warrant Shares pursuant to the Transaction Documents, are unconditional and
absolute, but subject to the terms and conditions of the Transaction Documents,
and not subject to any right of set off, counterclaim, delay or reduction,
regardless of the effect of any such dilution or any claim the Company may have
against any Purchaser and regardless of the dilutive effect that such issuance
may have on the ownership of the other stockholders of the Company.


4.14    Preservation of Corporate Existence.  The Company shall for each of
itself and each subsidiary preserve and maintain its corporate existence,
rights, privileges and franchises in the jurisdiction of its incorporation, and
qualify and remain qualified, as a foreign corporation in each jurisdiction in
which such qualification is necessary in view of its business or operations and
where the failure to qualify or remain qualified might reasonably have a
Material Adverse Effect upon the financial condition, business or operations of
the Company taken as a whole, subject to any proposal that receives approval of
a Majority in Interest or is required to be or has been approved by shareholders
of the Company.


4.15    DTC Program.  At all times that the Shares or Warrants are outstanding,
the Company will employ as the transfer agent for the Common Stock and Warrant
Shares a participant in the Depository Trust Company Automated Securities
Transfer Program and cause the Common Stock to be transferable pursuant to such
program.
 
 
29

--------------------------------------------------------------------------------


 
4.16    Form D; Blue Sky Filings.  The Company agrees to timely file a Form D
with respect to the sale of the Securities by the Company under this Agreement
as required under Regulation D. The Company shall take such action as the
Company shall reasonably determine is necessary in order to obtain an exemption
for, or to qualify the Securities for, sale to the Purchasers at the Closing
under applicable securities or "Blue Sky" laws of the states of the United
States, and shall provide evidence of such actions promptly upon request of any
Purchaser.


4.17    Shareholder Rights Plan.  No claim will be made or enforced by the
Company or, with the consent of the Company, any other Person, that any
Purchaser is an "Acquiring Person" under any control share acquisition, business
combination, poison pill (including any distribution under a rights agreement)
or similar anti-takeover plan or arrangement in effect or hereafter adopted by
the Company, or that any Purchaser could be deemed to trigger the provisions of
any such plan or arrangement, by virtue of receiving Securities under the
Transaction Documents or under any other agreement between the Company and the
Purchasers.


4.18    Exercise Procedure.  The form of Notice of Exercise included in the
Warrants sets forth the totality of the procedures required of the Purchasers in
order to exercise the Warrants.  No additional legal opinion, other information
or instructions shall be required of the Purchasers to exercise their Warrants. 
The Company shall honor exercises of the Warrants and shall deliver Warrant
Shares in accordance with the terms, conditions and time periods set forth in
the Transaction Documents.


4.19    Certain Transactions and Confidentiality. Each Purchaser, severally and
not jointly with the other Purchasers, covenants that neither it, nor any
Affiliate acting on its behalf or pursuant to any understanding with it will
execute any purchases or sales, including Short Sales, of any of the Company's
securities during the period commencing with the execution of this Agreement and
ending at such time that the transactions contemplated by this Agreement are
first publicly disclosed or required to be disclosed, whichever occurs first, in
the Form 8-K described in Section 4.4.  Each Purchaser, severally and not
jointly with the other Purchasers, covenants that until such time as the
transactions contemplated by this Agreement are publicly disclosed or required
to be publicly disclosed, whichever occurs first, by the Company in such Form
8-K, such Purchaser will maintain the confidentiality of the existence and terms
of this transaction and the information included in the Transaction Documents
and the Disclosure Letter.  Notwithstanding the foregoing, and notwithstanding
anything contained in this Agreement to the contrary, the Company expressly
acknowledges and agrees that (i) no Purchaser makes any representation, warranty
or covenant hereby that it will not engage in effecting transactions in any
securities of the Company after the time that the transactions contemplated by
this Agreement are required to be disclosed in the Form 8-K described in Section
4.4, (ii) no Purchaser shall be restricted or prohibited from effecting any
transactions in any securities of the Company in accordance with applicable
Securities Laws from and after the time that the transactions contemplated by
this Agreement are first disclosed or required to be disclosed, whichever occurs
first, in the Form 8-K described in Section 4.4, and (iii) no Purchaser shall
have any duty of confidentiality to the Company or its Subsidiaries after the
filing of such Form 8-K or after the date such Form 8-K is required to have been
filed, whichever occurs first.  Notwithstanding the foregoing, in the case of a
Purchaser that is a multi-managed investment vehicle whereby separate portfolio
managers manage separate portions of such Purchaser's assets and the portfolio
managers have no direct knowledge of the investment decisions made by the
portfolio managers managing other portions of such Purchaser's assets, the
covenant set forth above shall only apply with respect to the portion of assets
managed by the portfolio manager that made the investment decision to purchase
the Securities covered by this Agreement.
 
 

 
30

--------------------------------------------------------------------------------

4.20    Subsequent Equity Sales; Registration Statements.  Through and including
the earlier of (A) the two (2) year anniversary of the date hereof or (B) the
date of a Qualified Transaction  the Company will neither issue nor amend the
terms of any Common Stock or Common Stock Equivalents  if such issuance or
amendment results in an effective price per share of Common Stock less than
$2.50 per share of Common Stock (adjusted for stock splits, stock dividends and
similar events)(excluding any issuance or amendment in connection with such
Qualified Transaction) unless approved by a Majority in Interest.


ARTICLE V.
MISCELLANEOUS
 
5.1    Termination.  This Agreement may be terminated by any Purchaser, as to
such Purchaser's obligations hereunder only and without any effect whatsoever on
the obligations between the Company and the other Purchasers, by written notice
given at any time to the Company, prior to the occurrence of a Closing with
respect to such Purchaser's Subscription Agreement.  In the event of any
termination by a Purchaser under this Section 5.1, the Company shall promptly
(and in any event within two (2) Business Days of such termination) refund all
of such Purchaser's subscription amount.  No Closing hereunder may take place
after May 31, 2017.
 
5.2    Fees and Expenses.  Except as expressly set forth in the Transaction
Documents, each party shall pay the fees and expenses of its advisers, counsel,
accountants and other experts, if any, and all other expenses incurred by such
party incident to the negotiation, preparation, execution, delivery and
performance of this Agreement.  Except as set forth in the Warrants, the Company
shall pay all Transfer Agent fees, stamp taxes and other similar taxes and
duties levied in connection with the delivery of any Securities to the
Purchasers. At the Closing the Company agrees to pay legal fees of G&M in the
amount of $20,000, counsel to  the Lead Investor (as defined in the Escrow
Agreement), incurred in connection with the negotiation, execution and delivery
of the Transaction Documents.
 
5.3    Entire Agreement.  The Transaction Documents, together with the exhibits
and schedules thereto, and including the Disclosure Letter, contain the entire
understanding of the parties with respect to the subject matter hereof and
thereof and supersede all prior agreements and understandings, oral or written,
with respect to such matters, which the parties acknowledge have been merged
into such documents, exhibits and schedules.


5.4    Notices.  All notices, demands, requests, consents, approvals, and other
communications required or permitted hereunder shall be in writing and, unless
otherwise specified herein, shall be (i) personally served, (ii) deposited in
the mail, registered or certified, return receipt requested, postage prepaid,
(iii) delivered by reputable air courier service with charges prepaid, or (iv)
transmitted by hand delivery, telegram, or facsimile, addressed as set forth
below or to such other address as such party shall have specified most recently
by written notice.  Any notice or other communication required or permitted to
be given hereunder shall be deemed effective (a) upon hand delivery or delivery
by facsimile, with accurate confirmation generated by the transmitting facsimile
machine, at the address or number designated below (if delivered on a business
day during normal business hours where such notice is to be received), or the
first business day following such delivery (if delivered other than on a
business day during normal business hours where such notice is to be received)
or (b) on the second business day following the date of mailing by express
courier service, prepaid, addressed to such address, or upon actual receipt of
such mailing, whichever shall first occur. The addresses for such communications
shall be: (i) if to the Company, to: Bioptix, Inc., 1775 38th Street, Boulder,
CO 80301, Attn: Chief Financial Officer, facsimile: (303) 545-5551, with a copy
by fax only to (which shall not constitute notice): Company Counsel, and (ii) if
to the Purchasers, to: the addresses and fax numbers indicated on the signature
pages hereto, with an additional copy by fax only to (which shall not constitute
notice): Grushko & Mittman, P.C., 515 Rockaway Avenue, Valley Stream, New York
11581, Attn: Edward M. Grushko, Esq., facsimile: (212) 697-3575.
 

 
31

--------------------------------------------------------------------------------

5.5    Amendments; Waivers.  No provision of this Agreement may be waived,
modified, supplemented or amended except in a written instrument signed, in the
case of an amendment, by the Company and the Purchasers holding at least a
majority of the  component of the affected Securities (Shares or Warrants)
purchased hereunder and which are materially adversely affected by such waiver,
modification, supplement or amendment then outstanding (such majority being the
"Majority in Interest") or, in the case of a waiver, by the party against whom
enforcement of any such waived provision is sought.  No waiver of any default
with respect to any provision, condition or requirement of this Agreement shall
be deemed to be a continuing waiver in the future or a waiver of any subsequent
default or a waiver of any other provision, condition or requirement hereof, nor
shall any delay or omission of any party to exercise any right hereunder in any
manner impair the exercise of any such right.  As employed herein, "consent"
shall mean consent of the Majority in Interest on the date such consent is
requested or required.
 
5.6    Headings.  The headings herein are for convenience only, do not
constitute a part of this Agreement and shall not be deemed to limit or affect
any of the provisions hereof.
 
5.7    Successors and Assigns.  This Agreement shall be binding upon and inure
to the benefit of the parties and their successors and permitted assigns.  The
Company may not assign this Agreement or any rights or obligations hereunder
without the prior written consent of each Purchaser (other than by merger).  Any
Purchaser may assign any or all of its rights under this Agreement to any Person
to whom such Purchaser assigns or transfers any Securities, provided that such
transferee agrees in writing to be bound, with respect to the transferred
Securities, by the provisions of the Transaction Documents that apply to the
"Purchasers." 
 
5.8    No Third-Party Beneficiaries.  This Agreement is intended for the benefit
of the parties hereto and their respective successors and permitted assigns and
is not for the benefit of, nor may any provision hereof be enforced by, any
other Person, except as otherwise set forth in Section 4.7.
 
5.9    Governing Law.  All questions concerning the construction, validity,
enforcement and interpretation of the Transaction Documents shall be governed by
and construed and enforced in accordance with the internal laws of the State of
New York, without regard to the principles of conflicts of law thereof.  Each
party agrees that all legal proceedings concerning the interpretations,
enforcement and defense of the transactions contemplated by this Agreement and
any other Transaction Documents (whether brought against a party hereto or its
respective affiliates, directors, officers, shareholders, partners, members,
employees or agents) shall be commenced exclusively in the state and federal
courts sitting in the City of New York.  Each party hereto and each individual
signing any Transaction Document on behalf of the Company hereby irrevocably
submits to the exclusive jurisdiction of the state and federal courts sitting in
the City of New York, Borough of Manhattan for the adjudication of any dispute
hereunder or in connection herewith or with any transaction contemplated hereby
or discussed herein (including with respect to the enforcement of any of the
Transaction Documents), and hereby irrevocably waives, and agrees not to assert
in any suit, action or proceeding, any claim that it, he or she is not
personally subject to the jurisdiction of any such court, that such suit, action
or proceeding is improper or is an inconvenient venue for such proceeding.  Each
party hereby irrevocably waives personal service of process and consents to
process being served in any such suit, action or proceeding by mailing a copy
thereof via registered or certified mail or overnight delivery (with evidence of
delivery) to such party at the address in effect for notices to it under this
Agreement and agrees that such service shall constitute good and sufficient
service of process and notice thereof.  Nothing contained herein shall be deemed
to limit in any way any right to serve process in any other manner permitted by
law.  If either party shall commence an action or proceeding to enforce any
provisions of the Transaction Documents, then in addition to the obligations of
the Company under Section 4.7, the prevailing party in such action, suit or
proceeding shall be reimbursed by the other party for its reasonable attorneys'
fees and other costs and expenses incurred with the investigation, preparation
and prosecution of such action or proceeding.
 
 
32

--------------------------------------------------------------------------------


 
5.10         Survival.  The representations and warranties contained herein
shall survive the Closing and the delivery of the Securities at the Closings for
the applicable statute of limitations.
 
5.11         Execution.  This Agreement may be executed in two or more
counterparts, all of which when taken together shall be considered one and the
same agreement and shall become effective when counterparts have been signed by
each party and delivered to each other party, it being understood that the
parties need not sign the same counterpart.  In the event that any signature is
delivered by facsimile transmission or by e-mail delivery of a ".pdf" format
data file, such signature shall create a valid and binding obligation of the
party executing (or on whose behalf such signature is executed) with the same
force and effect as if such facsimile or ".pdf" signature page were an original
thereof.
 
5.12         Severability.  If any term, provision, covenant or restriction of
this Agreement is held by a court of competent jurisdiction to be invalid,
illegal, void or unenforceable, the remainder of the terms, provisions,
covenants and restrictions set forth herein shall remain in full force and
effect and shall in no way be affected, impaired or invalidated, and the parties
hereto shall use their commercially reasonable efforts to find and employ an
alternative means to achieve the same or substantially the same result as that
contemplated by such term, provision, covenant or restriction. It is hereby
stipulated and declared to be the intention of the parties that they would have
executed the remaining terms, provisions, covenants and restrictions without
including any of such that may be hereafter declared invalid, illegal, void or
unenforceable.
 
5.13         Rescission and Withdrawal Right.  Notwithstanding anything to the
contrary contained in (and without limiting any similar provisions of) any of
the other Transaction Documents, whenever any Purchaser exercises a right,
election, demand or option under a Transaction Document and the Company does not
timely perform its related obligations within the periods therein provided, then
such Purchaser may rescind or withdraw, in its sole discretion from time to time
upon written notice to the Company, any relevant notice, demand or election in
whole or in part without prejudice to its future actions and rights; provided,
however, that in the case of a rescission of an exercise of a Warrant, the
applicable Purchaser shall be required to return any Warrant Shares subject to
any such rescinded exercise notice concurrently with the return to such
Purchaser of the aggregate exercise price paid to the Company for such Warrant
Shares and the restoration of such Purchaser's right to acquire such Warrant
Shares pursuant to such Purchaser's Warrant (including, issuance of a
replacement warrant certificate evidencing such restored right).


5.14         Replacement of Securities.  If any certificate or instrument
evidencing any Securities is mutilated, lost, stolen or destroyed, the Company
shall issue or cause to be issued in exchange and substitution for and upon
surrender and cancellation thereof (in the case of mutilation), or in lieu of
and substitution therefor, a new certificate or instrument, but only upon
receipt of evidence reasonably satisfactory to the Company of such loss, theft,
destruction, or mutilation, and of the ownership of such Security.  The
applicant for a new certificate or instrument under such circumstances shall
also pay any reasonable third-party costs (including customary indemnity and
bonds) associated with the issuance of such replacement Securities.
 
 
33

--------------------------------------------------------------------------------

 
5.15         Remedies.  In addition to being entitled to exercise all rights
provided herein or granted by law, including recovery of damages, each of the
Purchasers and the Company will be entitled to specific performance under the
Transaction Documents.  The parties agree that monetary damages may not be
adequate compensation for any loss incurred by reason of any breach of
obligations contained in the Transaction Documents and hereby agree to waive and
not to assert in any action for specific performance of any such obligation the
defense that a remedy at law would be adequate.
 
5.16        Payment Set Aside.  To the extent that the Company makes a payment
or payments to any Purchaser pursuant to any Transaction Document or a Purchaser
enforces or exercises its rights thereunder, and such payment or payments or the
proceeds of such enforcement or exercise or any part thereof are subsequently
invalidated, declared to be fraudulent or preferential, set aside, recovered
from, disgorged by or are required to be refunded, repaid or otherwise restored
to the Company, a trustee, receiver or any other Person under any law
(including, without limitation, any bankruptcy law, state or federal law, common
law or equitable cause of action), then to the extent of any such restoration
the obligation or part thereof originally intended to be satisfied shall be
revived and continued in full force and effect as if such payment had not been
made or such enforcement or setoff had not occurred.
 
5.17        Independent Nature of Purchasers' Obligations and Rights.  The
obligations of each Purchaser under any Transaction Document are several and not
joint with the obligations of any other Purchaser, and no Purchaser shall be
responsible in any way for the performance or non-performance of the obligations
of any other Purchaser under any Transaction Document.  Nothing contained herein
or in any other Transaction Document, and no action taken by any Purchaser
pursuant hereof or thereto, shall be deemed to constitute the Purchasers as a
partnership, an association, a joint venture or any other kind of entity, or
create a presumption that the Purchasers are in any way acting in concert or as
a group with respect to such obligations or the transactions contemplated by the
Transaction Documents.  Each Purchaser shall be entitled to independently
protect and enforce its rights, including, without limitation, the rights
arising out of this Agreement or out of the other Transaction Documents, and it
shall not be necessary for any other Purchaser to be joined as an additional
party in any proceeding for such purpose.  Each Purchaser has been represented
by its own separate legal counsel in its review and negotiation of the
Transaction Documents.  For reasons of administrative convenience only, each
Purchaser and its respective counsel have chosen to communicate with the Company
through G&M.  G&M does not represent all of the Purchasers.  The Company has
elected to provide all Purchasers with the same terms and Transaction Documents
for the convenience of the Company and not because it was required or requested
to do so by any of the Purchasers.  It is expressly understood and agreed that
each provision contained in this Agreement and in each other Transaction
Document is between the Company and a Purchaser, solely, and not between the
Company and the Purchasers collectively and not between and among the
Purchasers.  No Purchaser shall act in concert, as a group, or together with any
other Purchaser with regard to any vote of the stockholders of the Company.


5.18         Legal Representation.  Each Purchaser acknowledges that it has been
represented by independent legal counsel in the preparation of the Agreement. 
Each Purchaser recognizes and acknowledges that counsel to the Company has
represented other shareholders of the Company, including certain of the
Purchasers, and may, in the future, represent others in connection with various
legal matters and each Purchaser waives any conflicts of interest and other
allegations that it has not been represented by its own counsel.


5.19        Saturdays, Sundays, Holidays, etc.     If the last or appointed day
for the taking of any action or the expiration of any right required or granted
herein shall not be a Business Day, then such action may be taken or such right
may be exercised on the next succeeding Business Day.
 
 
34

--------------------------------------------------------------------------------

5.20         Construction. The parties agree that each of them and/or their
respective counsel have reviewed and had an opportunity to revise the
Transaction Documents and, therefore, the normal rule of construction to the
effect that any ambiguities are to be resolved against the drafting party shall
not be employed in the interpretation of the Transaction Documents or any
amendments thereto. In addition, each and every reference to share prices and
shares of Common Stock in any Transaction Document shall be subject to
adjustment for reverse and forward stock splits, stock dividends, stock
combinations and other similar transactions of the Common Stock that occur after
the date of this Agreement.


5.21           Usury.  To the extent it may lawfully do so, the Company hereby
agrees not to insist upon or plead or in any manner whatsoever claim, and will
resist any and all efforts to be compelled to take the benefit or advantage of,
usury laws wherever enacted, now or at any time hereafter in force, in
connection with any claim, action or proceeding that may be brought by any
Purchaser in order to enforce any right or remedy under any Transaction
Document.  Notwithstanding any provision to the contrary contained in any
Transaction Document, it is expressly agreed and provided that the total
liability of the Company under the Transaction Documents for payments in the
nature of interest shall not exceed the maximum lawful rate authorized under
applicable law (the "Maximum Rate"), and, without limiting the foregoing, in no
event shall any rate of interest or default interest, or both of them, when
aggregated with any other sums in the nature of interest that the Company may be
obligated to pay under the Transaction Documents exceed such Maximum Rate.  It
is agreed that if the maximum contract rate of interest allowed by law and
applicable to the Transaction Documents is increased or decreased by statute or
any official governmental action subsequent to the date hereof, the new maximum
contract rate of interest allowed by law will be the Maximum Rate applicable to
the Transaction Documents from the Closing Date thereof forward, unless such
application is precluded by applicable law.  If under any circumstances
whatsoever, interest in excess of the Maximum Rate is paid by the Company to any
Purchaser with respect to indebtedness evidenced by the Transaction Documents,
such excess shall be applied by such Purchaser to the unpaid principal balance
of any such indebtedness or be refunded to the Company, the manner of handling
such excess to be at such Purchaser's election.
 
5.22         WAIVER OF JURY TRIAL.  IN ANY ACTION, SUIT, OR PROCEEDING IN ANY
JURISDICTION BROUGHT BY ANY PARTY AGAINST ANY OTHER PARTY, THE PARTIES EACH
KNOWINGLY AND INTENTIONALLY, TO THE GREATEST EXTENT PERMITTED BY APPLICABLE LAW,
HEREBY ABSOLUTELY, UNCONDITIONALLY, IRREVOCABLY AND EXPRESSLY WAIVES FOREVER
TRIAL BY JURY.


5.23        Equitable Adjustment.  Trading volume amounts, price/volume amounts
and similar figures in the Transaction Documents shall be equitably adjusted
(but without duplication) to offset the effect of stock splits, similar events
and as otherwise described in this Agreement and Warrants. 


(Signature Pages Follow)
 
 
 


35

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Securities Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.




BIOPTIX, INC.
 
Address for Notice:
 
 
 
 
1775 38th Street
Boulder, CO 80301
Fax: (303) 545-5551
By: 
 
 
 
Name:
 
 
 
Title: 
 
 
 
 
 
 
With a copy to (which shall not constitute notice):
 
 
 
 
 
Company Counsel
 
 







[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK
SIGNATURE PAGE FOR PURCHASER FOLLOWS]
 
 



--------------------------------------------------------------------------------



[PURCHASER SIGNATURE PAGES TO BIOPTIX, INC.
SECURITIES PURCHASE AGREEMENT]
 
IN WITNESS WHEREOF, the undersigned have caused this Securities Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.


Name of Purchaser:
________________________________________________________________






Signature of Authorized Signatory of Purchaser:
__________________________________________




Name of Authorized Signatory:
_______________________________________________________




Title of Authorized Signatory:
________________________________________________________




Address for Delivery of Securities to Purchaser (if not same as address for
notice):


______________________________________________________________________________


______________________________________________________________________________


______________________________________________________________________________










Subscription Amount: US$________________


Shares of Common Stock at $2.50 per Unit: ___________________


Warrants ___________________


EIN Number, if applicable, will be provided under separate cover.
 





--------------------------------------------------------------------------------



EXHIBIT E


ACCREDITED INVESTOR QUESTIONNAIRE
IN CONNECTION WITH INVESTMENT IN UNITS  OF BIOPTIX, INC.,
A COLORADO CORPORATION
PURSUANT TO SECURITIES PURCHASE AGREEMENT DATED        , 2017


To:
Bioptix, Inc.
1775 38th Street
Boulder, CO 80301
Fax: [                     ]

INSTRUCTIONS
PLEASE ANSWER ALL QUESTIONS. If the appropriate answer is "None" or "Not
Applicable", so state.  Please print or type your answers to all questions.
Attach additional sheets if necessary to complete your answers to any item.
Your answers will be kept strictly confidential at all times. However, Bioptix,
Inc. (collectively, the "Company") may present this Questionnaire to such
parties as it deems appropriate in order to assure itself that the offer and
sale of securities of the Company will not result in a violation of the
registration provisions of the Securities Act of 1933, as amended, or a
violation of the securities laws of any state.
1.  Please provide the following information:
 
Name:
 

 
Name of additional purchaser:
 

 (Please complete information in Question 5)
Date of birth, or if other than an individual, year of organization or
incorporation:




2.  Residence address, or if other than an individual, principal office address:
 
 
 
 
 
 
 
 
 
 


 
Telephone number:
 

 
Social Security Number:
 

 
Taxpayer Identification Number:
 

3.  Business address:
 

 
 
 
 
 
 
 
 
 

 
 
 

--------------------------------------------------------------------------------



 
Business telephone number:
 

 
4.  Send mail to:  Residence ______   Business _______
5.  With respect to tenants in common, joint tenants and tenants by the
entirety, complete only if information differs from that above:
Residence address:
 

 
 
 
 
 
 
 
 
 

 
Telephone number:
 

 
Social Security Number:
 

 
Taxpayer Identification Number:
 

Business address:
 

 
 
 
 
 
 
 
 
 

 
Business telephone number:
 

 
Send mail to:  Residence ______   Business _______
6.    Please describe your present or most recent business or occupation and
indicate such information as the nature of your employment, how long you have
been employed there, the principal business of your employer, the principal
activities under your management or supervision and the scope (e.g. dollar
volume, industry rank, etc.) of such activities:
 
 
 
 
 
 
 
 
 

 
7.   Please state whether you (i) are associated with or affiliated with a
member of the Financial Industry Regulatory Association, Inc. ("FINRA"), (ii)
are an owner of stock or other securities of  FINRA member (other than stock or
other securities purchased on the open market), or (iii) have made a
subordinated loan to any FINRA member:
_______
Yes 
  _______
No

 
 

--------------------------------------------------------------------------------

 
If you answered yes to any of (i) – (iii) above, please indicate the applicable
answer and briefly describe the facts below:
 
 
 
 
 
 
 
 
 

 
8A.   Applicable to Individuals ONLY. Please answer the following questions
concerning your financial condition as an "accredited investor" (within the
meaning of Rule 501 of Regulation D).  If the purchaser is more than one
individual, each individual must initial an answer where the question indicates
a "yes" or "no" response and must answer any other question fully, indicating to
which individual such answer applies.  If the purchaser is purchasing jointly
with his or her spouse, one answer may be indicated for the couple as a whole:
8.1   Does your net worth* (or joint net worth with your spouse) exceed
$1,000,000?
_______
Yes 
  _______
No

 
8.2   Did you have an individual income** in excess of $200,000 or joint income
together with your spouse in excess of $300,000 in each of the two most recent
years and do you reasonably expect to reach the same income level in the current
year?
_______
Yes 
  _______
No

 
8.3   Are you an executive officer of the Company?
_______
Yes 
  _______
No

 
* For purposes hereof, net worth shall be deemed to include ALL of your assets,
liquid or illiquid MINUS any liabilities.
** For purposes hereof, the term "income" is not limited to "adjusted gross
income" as that term is defined for federal income tax purposes, but rather
includes certain items of income which are deducted in computing "adjusted gross
income". For investors who are salaried employees, the gross salary of such
investor, minus any significant expenses personally incurred by such investor in
connection with earning the salary, plus any income from any other source
including unearned income, is a fair measure of "income" for purposes hereof.
For investors who are self‑employed, "income" is generally construed to mean
total revenues received during the calendar year minus significant expenses
incurred in connection with earning such revenues.
 

--------------------------------------------------------------------------------

 
8.B   Applicable to Corporations, Partnerships, Trusts, Limited Liability
Companies and other Entities ONLY:
The purchaser is an accredited investor because the purchaser falls within at
least one of the following categories (Check all appropriate lines):

___
(i) a bank as defined in Section 3(a)(2) of the Act or a savings and loan
association or other institution as defined in Section 3(a)(5)(A) of the Act
whether acting in its individual or fiduciary capacity;

___
(ii) a broker‑dealer registered pursuant to Section 15 of the Securities
Exchange Act of 1934, as amended;

___
(iii) an insurance company as defined in Section 2(13) of the Act;

___
(iv) an investment company registered under the Investment Company Act of 1940,
as amended (the "Investment Act") or a business development company as defined
in Section 2(a)(48) of the Investment Act;

___
(v) a Small Business Investment Company licensed by the U.S. Small Business
Administration under Section 301(c) or (d) of the Small Business Investment Act
of 1958, as amended;

___
(vi) a plan established and maintained by a state, its political subdivisions,
or any agency or instrumentality of a state or its political subdivisions, for
the benefit of its employees, where such plan has total assets in excess of
$5,000,000;

___
(vii) an employee benefit plan within the meaning of Title 1 of the Employee
Retirement Income Security Act of 1974, as amended (the "Employee Act"), where
the investment decision is made by a plan fiduciary, as defined in Section 3(21)
of the Employee Act, which is either a bank, savings and loan association,
insurance company, or registered investment adviser, or an employee benefit plan
that has total assets in excess of $5,000,000, or a self‑directed plan the
investment decisions of which are made solely by persons that are accredited
investors;

___
(viii) a private business development company, as defined in Section 202(a)(22)
of the Investment Advisers Act of 1940, as amended;

___
(ix) an organization described in Section 501(c)(3) of the Internal Revenue
Code, a corporation, a Massachusetts or similar business trust, or a
partnership, not formed for the specific purpose of acquiring the securities
offered, with total assets in excess of $5,000,000;

___
(x) a trust, with total assets in excess of $5,000,000, not formed for the
specific purpose of acquiring the securities offered, whose purchase is directed
by a "sophisticated" person, as described in Rule 506(b)(2)(ii) promulgated
under the Act, who has such knowledge and experience in financial and business
matters that he or she is capable of evaluating the merits and risks of the
prospective investment;

___
(xi) an entity in which all of the equity investors are persons or entities
described above ("accredited investors"). ALL EQUITY OWNERS MUST COMPLETE
"EXHIBIT A" ATTACHED HERETO.an organization described in Section 501(c)(3) of
the Internal Revenue Code, a corporation, a Massachusetts or similar business
trust, or a partnership, not formed for the specific purpose of acquiring the
securities offered, with total assets in excess of $5,000,000;

 
 

--------------------------------------------------------------------------------

 
 9.A  Do you have sufficient knowledge and experience in financial and business
matters so as to be capable of evaluating the merits and risks associated with
investing in the Company?

 
_______
Yes 
  _______
No

ANSWER QUESTION 9B ONLY IF THE ANSWER TO QUESTION 9A WAS "NO."
9.B  If the answer to Question 9A was "NO," do you have a financial or
investment adviser (a) that is acting in the capacity as a purchaser
representative and (b) who has sufficient knowledge and experience in financial
and business matters so as to be capable of evaluating the merits and risks
associated with investing in the Company?
_______
Yes 
  _______
No

If you have a financial or investment adviser(s), please identify each such
person and indicate his or her business address and telephone number in the
space below. (Each such person must complete, and you must review and
acknowledge, a separate Purchaser Representative Questionnaire which will be
supplied at your request).
10.  You have the right, will be afforded an opportunity, and are encouraged to
investigate the Company and review relevant factors and documents pertaining to
the officers of the Company, and the Company and its business and to ask
questions of a qualified representative of the Company regarding this investment
and the properties, operations, and methods of doing business of the Company.
Have you or has your purchaser representative, if any, conducted any such
investigation, sought such documents or asked questions of a qualified
representative of the Company regarding this investment and the properties,
operations, and methods of doing business of the Company?
_______
Yes 
  _______
No

If so, briefly describe: 
If so, have you completed your investigation and/or received satisfactory
answers to your questions?
_______
Yes 
  _______
No

11.  Do you understand the nature of an investment in the Company and the risks
associated with such an investment?
_______
Yes 
  _______
No

12.  Do you understand that there is no guarantee of any financial return on
this investment and that you will be exposed to the risk of losing your entire
investment?
_______
Yes 
  _______
No

 

--------------------------------------------------------------------------------

13. Do you understand that this investment is not liquid?
_______
Yes 
  _______
No

14. Do you have adequate means of providing for your current needs and personal
contingencies in view of the fact that this is not a liquid investment?
_______
Yes 
  _______
No

15. Are you aware of the Company's business affairs and financial condition, and
have you acquired all such information about the Company as you deem necessary
and appropriate to enable you to reach an informed and knowledgeable decision to
acquire the Interests?
_______
Yes 
  _______
No

16. Do you have a "pre‑existing relationship" with the Company or any of the
officers of the Company?
_______
Yes 
  _______
No

(For purposes hereof, "pre‑existing relationship" means any relationship
consisting of personal or business contacts of a nature and duration such as
would enable a reasonably prudent investor to be aware of the character,
business acumen, and general business and financial circumstances of the person
with whom such relationship exists.)
If so, please name the individual or other person with whom you have a
pre‑existing relationship and describe the relationship:
 
 
 
 
 
 

 
 
 

--------------------------------------------------------------------------------

17. Exceptions to the representations and warranties made in Section 3.2 of the
Securities Purchase Agreement (if no exceptions, write "none" – if left blank,
the response will be deemed to be "none"):
___________________________________________________
_____________________________________________________________________________
Dated: _______________, 2017
If purchaser is one or more individuals (all individuals must sign):
 
(Type or print name of prospective purchaser)
 
Signature of prospective purchaser
 
Social Security Number
 
(Type or print name of additional purchaser)
 
Signature of spouse, joint tenant, tenant in common or other signature, if
required
 
Social Security Number
 




 

--------------------------------------------------------------------------------

Annex A
Definition of Accredited Investor
The securities will only be sold to investors who represent in writing in the
Securities Purchase Agreement that they are accredited investors, as defined in
Regulation D, Rule 501 under the Act which definition is set forth below:
1. A natural person whose net worth, or joint net worth with spouse, at the time
of purchase exceeds $1 million (excluding home); or
2. A natural person whose individual gross income exceeded $200,000 or whose
joint income with that person's spouse exceeded $300,000 in each of the last two
years, and who reasonably expects to exceed such income level in the current
year; or
3. A trust with total assets in excess of $5 million, not formed for the
specific purpose of acquiring the securities offered, whose purchase is directed
by a sophisticated person described in Regulation D; or
4. A director or executive officer of the Company; or
5. The investor is an entity, all of the owners of which are accredited
investors; or
6. (a) bank as defined in Section 3(a)(2) of the Act, or any savings and loan
association or other institution as defined in Section 3(a)(5)(A) of the Act,
(b) any broker or dealer registered pursuant to Section 15 of the Securities
Exchange Act of 1934, (c) an insurance Company as defined in Section 2(13) of
the Act, (d) an investment Company registered under the Investment Company Act
of 1940 or a business development Company as defined in Section 2(a)(48) of such
Act, (e) a Small Business Investment Company licensed by the United States Small
Business Administration under Section 301(c) or (d) of the Small Business
Investment Act of 1958, (f) an employee benefit plan established and maintained
by a state, its political subdivisions, or any agency or instrumentality of a
state or its political subdivisions, if such plan has total assets in excess of
$5  million, (g) an employee benefit plan within the meaning of Title I of the
Employee Retirement Income Securities Act of 1974, and the employee benefit plan
has assets in excess of $5 million, or the investment decision is made by a plan
fiduciary, as defined in Section 3(21) of such act, that is either a bank,
savings and loan institution, insurance Company, or registered investment
advisor, or, if a self-directed plan, with an investment decisions made solely
by persons that are accredited investors, (h) a private business development
company as defined in Section 202(a)(22) of the Investment Advisers Act of 1940,
or (i) an organization described in Section 501(c)(3) of the Internal Revenue
code, corporation, Massachusetts or similar business trust, or partnership, not
formed for the specific purpose of acquiring the securities offered, with assets
in excess of $5 million.


 

--------------------------------------------------------------------------------

EXHIBIT "A" TO ACCREDITED INVESTOR QUESTIONNAIRE
ACCREDITED CORPORATIONS, PARTNERSHIPS, LIMITED LIABILITY COMPANIES, TRUSTS OR
OTHER ENTITIES INITIALING QUESTION 8B(xi) MUST PROVIDE THE FOLLOWING
INFORMATION.
I hereby certify that set forth below is a complete list of all equity owners in
__________________ [NAME OF ENTITY], a
                                                [TYPE OF ENTITY] formed pursuant
to the laws of the State of                                     . I also certify
that EACH SUCH OWNER HAS INITIALED THE SPACE OPPOSITE HIS OR HER NAME and that
each such owner understands that by initialing that space he or she is
representing that he or she is an accredited individual investor satisfying the
test for accredited individual investors indicated under "Type of Accredited
Investor."

         
 
 
        signature of authorized corporate officer, general partner or trustee  
     

 

 
Name of Equity Owner
Name of Equity Owner1
 1.
 
  
 2.
 
  
 3.
 
  
 4.
 
  
 5.
 
  
 6.
 
  
 7.
 
  
 8.
 
  
 9.
 
  
 10.
 
  
 
 
  







--------------------------------------------------------------------------------

1 Indicate which Subparagraph of 8.1 ‑ 8.3 the equity owner satisfies.
 
 

 
 